 COLLINS MINING COMPANYC.E.Collins and O.C.Collins,d/b/a CollinsMining CompanyandUnitedMine Workers ofAmerica,DistrictNo. 6. Cases 9-CA-4126-1, -2,9-CA-4318-1,-2, and 9-RC-7089June 30, 1969DECISION AND ORDERBy MEMBERS FANNING, JENKINS, AND ZAGORIAOn November 29, 1968, Trial Examiner David S.Davidson issued his Decision' in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and take certainaffirmativeaction, as setforth in the attached TrialExaminer's Decision. The Trial Examiner also foundthat the Respondent had not engaged in other unfairlaborpracticesallegedinthecomplaintandrecommended dismissal of those allegations.Hefurther found that certain of the Union's objectionstotheelection inCase 9-RC-7089 should besustained, and recommended that the election be setaside. Thereafter, the Respondent filed a Motion forDisclosure and exceptions to the Trial Examiner'sDecision and a supporting brief.' The ChargingParty filed a brief in opposition to Respondent'sMotion for Disclosure and an answering brief toRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire recordin these cases,and hereby adoptsthe findings, conclusions,' and recommendations oftheTrialExaminer,' only to the extent consistentherewith..The TrialExaminer issued an errata on December 4,1968, correctingtypographical errors in his Decision.'The Respondent's request for oral argument is hereby denied,as in ouropinion,the record,including the exceptions and briefs,adequatelypresents the issues and positions of the parties.'TheRespondent has excepted to the Trial Examiner'scredibilityresolutions,but we are not persuaded that a clear preponderance of all therelevant evidence is contrary to the Trial Examiner's credibility findingsStandard Dry Wall Products,Inc., 91NLRB 544, enfd 188F.2d 362(C.A 3).'Subsequent to the issuance of the Trial Examiner's Decision, theRespondent filed a motion for disclosure.We have examined thearguments in support of the motion and find that the motion lacks merit.The record clearly shows the Trial Examiner,in all respects,conformed toSection 102.118 of the Board'sRules and Regulations,Series 8, asamended,which is patterned after the Jencks Act,18U S.C. 3500.Accordingly,the motion is denied.SeeN L.R.B. v. Clement Brothers Co.,407 F.2d 1027 (C.A. 5).2211.We agree with the Trial Examiner, for thereasons stated in his Decision, that Respondentviolated Section 8(a)(1) and (3) of the Act.'2.For the reasons detailed hereafter, we do notagree with the Trial Examiner's further finding thattheRespondent refused to bargain in violation ofSection8(a)(5)oftheActnorwithhisrecommendationthatabargainingorderiswarranted here.The record discloses that at the beginning of theUnion'sorganizingcampaign, theUnion sentidentical letters with an enclosed authorization cardto as many employees whose names and addresses itcould obtain from employee contacts. The letters,after informing the employees of the organizingattempt, contained, along with campaign statements,the following:If you are interested, will you please sign andreturn the enclosed card in the self-addressedstamped envelope provided for this purpose.Signing this cardwill not obligate you in any way,and no one will see these cards except theundersigned and the organizer in charge of yourarea.Our only reasonfor securing the cards arebecause the law requires proof that at least 30percent of the employees at a given mine want theUnion before they will conduct a secret election.NO REPRESENTATIVE OF THE COMPANYIS PERMITTED TO SEE THESE CARDS ATANY TIME. [Emphasis supplied.]The enclosed authorization cards were not solimitedbut contained language designating theUnion as bargaining representative. The recordestablishes that at least 25 cards of the 67 receivedwere mailed back to the Union." Although the TrialExaminer did not have the benefit of our decision inSilver Fleet, Inc.,174 NLRB No. 141, which issuedsubsequent to his Decision, he concluded thatbecause of the representations used in securing thecards, the mailed cards could not be counted asvaliddesignations of a bargaining representativeunder the principles set forth inLevi Straus andCo.,172NLRBNo.57,andMcEwenManufacturingCo.,172NLRB No. 99. Hethereafter concluded, however, that the Union didrepresentamajorityof employees because inaddition to signing authorization cards, a substantialmajority of Respondent's employees joined in astrikecalled after a union-sponsored meeting atwhich it was decided to strike in protest of allegeddiscriminatory discharges and layoffs.In essence, the Trial Examiner has found thatwhile the initial solicitation and delivery of theauthorization cards was for a conditional purpose,namely an election, the substantial employee support'Absent exceptions thereto, we adopt,pro forma,the Trial Examiner'sdismissal of certain alleged 8(a)(l) and(3) violations.`The Trial Examiner found there were 86 employees in the appropriateunit at the time of the demand and that 63 of those in the unit had signedcards Four employees who had signed cards are not within the appropriateunitAccordingly,theircardsare not counted177 NLRB No. 55 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the subsequent strike indicated that a majorityof the employees wanted the Union to representthemforbargaining.Accordingly,theTrialExaminer recommended,inter alia,the setting asideoftheelectionandanorderrequiringtheRespondent to bargain with the Union.Although weagreewith the Trial Examiner'sinitialconclusionthattheauthorizationcardsreceived in the mail were solicited for a conditionalpurpose and are unreliable for the purpose ofestablishing majority,' we find, contrary to the TrialExaminer,thatinthecircumstancesrelated,employee support for the strike is insufficient toeither validate the previously executed authorizationcards or to establish that a majority of employeesdesignatedtheUnionasitsbargainingrepresentative.Itissignificant,and the recordshows, that the strike was not called for the purposeof recognition, but was called in protest against theunfairlaborpracticeswhichprecededit.Respondent's refusal to recognize did not occur untilsometime after the strike was called.Moreover,despiteRespondent's unfair labor practices whichpreceded the strike, the Union did not allege anunlawful refusal to bargain in its initial charges filedat the commencement of the strike, and accepted asettlementalmost2monthslaterwhichcontemplated an election.In these circumstances wedo not feel it has been established that a majority ofthe employees wanted the Union to represent them.Accordingly, we shall dismiss those portions of thecomplaint alleging a violation of Section 8(a)(5). Inthese circumstances, we do not deem it appropriatetobase a bargaining order on the unfair laborpractices found to have occurred, and therefore donot adopt that part of the Trial Examiner's Decisionwhich recommends that Respondent be ordered tobargain with the Union.However, we conclude, in agreement with theTrial Examiner, that the Petitioner's objections tothe election in Case 9-RC-7089 have merit. Sincethe challenges are sufficient to affect the results ofthe election, we will direct that they be opened andcounted,'and should the Petitioner receive amajority of the votes thus tallied, we shall direct theRegional Director to certify it as thebargainingrepresentative of the employees in the appropriateunit.However, if the Petitioner fails to receive amajority of the votes cast, including the challengedballots, we shall direct that the election be set asideand a second election be conducted.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodifiedherein,and orders that the Respondent, C.E. Collins and O. C. Collins, d/b/a Collins MiningCompany,HangingRock, Ohio, its officers,agents,successors,and assigns,shall take the action setforth in the Trial Examiner's Recommended Order,as somodified:1.Delete paragraph 1(i) of the Trial Examiner'sRecommended Order.2.Delete paragraph 2(e) of the Trial Examiner'sRecommended Order and renumber the subsequentparagraphs consecutively.3.Delete the last two indented paragraphs(includingthe unit description) from the Appendixattached to the Trial Examiner'sDecision.IT IS FURTHER ORDERED thatthe complaintbe, and ithereby is,dismissedinsofar as it alleges unfair laborpractices not specifically found herein.IT IS HEREBY DIRECTED thatthe RegionalDirectorfor Region9 shall,pursuantto the Board's Rules! andRegulations,within 10 days from the date of thisDirection,open and count the ballots of JohnDeLong, Curtis Leffingwell, James Bradshaw, OtisMartin,Lee Middleton, James Edward Jenkins, andCharlesWall and, thereafter, prepare and cause tobe serveduponthe parties a revised tally of ballots,includingthereinthecountof said challengedballots; andIT IS HEREBY FURTHER DIRECTED that if theresultsaccording to the revised tally indicate that thePetitioner has received a majority of total votescast,includingthe above-named challenged ballots,theRegionalDirector shall certify the Petitioner asthe exclusive representative for collective-bargainingpurposes of the employees in the appropriate unit.However, if the revised tally of ballots shows thatthe Petitioner has not received a majority of thetotal ballots as provided above, then it is orderedthat the election held on June 13, 1967, be set aside,and that Case 9-RC-7089 be severed and remandedto the Regional Director for Region 9 for thepurpose of conducting a new election among theemployeesin the unitfound appropriate, at suchtime as the Regional Director deems that thecircumstancespermit the free choice of a bargainingrepresentative.In the event that a second election isnecessary,the following shall apply:[DirectionofSecondElection'omitted frompublication.]'Silver Fleet, Inc.174 NLRB No. 141,Levi Strauss & Co,172 NLRBNo. 57, and 175 NLRB No57;Cumberland Shoe Corporation,144NLRB1268, enfd.351 F 2d 917 (C. A. 6). In agreeing that the cards hereare unreliable,Member Jenkins relies on the fact that the cards weresolicitedwith the representation that it was"only" for purposes of anelection and does not rely on the majority viewpoint set forthinSilverFleet,Inc, supra'We herebyaffirm the Trial Examiner's resolutions of challenged ballots'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwear Inc,156 NLRB1236;N L.R.B. vWyman-Gordon Company.394U.S759.Accordingly,itishereby directed that an electioneligibility list, containing the names and addresses of all the eligible voters,must be filed by the Employer with the Regional Director for Region 9 COLLINS MINING COMPANY223within 7 daysafter the date of issuance of the Notice of Second Electionby theRegionalDirector.The Regional Director shall make the listavailable to all parties to the electionNo extension of time tofile this listshallbe grantedby theRegionalDirector except in extraordinarycircumstances Failure to comply with this requirement shall be groundsfor setting aside the election whenever proper objectionsare filed.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID S.DAVIDSON,Trial Examiner:On December 7,1966,UnitedMineWorkers of America,District6,hereinafter referred to as the Union,filed the originalcharge in Case 9-CA-4126,'alleging that Respondent hadviolatedSection 8(a)(1) and(3)of the National LaborRelationsAct,asamended,bydiscriminatorilydischargingRobert Johnson and Curtis Leffingwell onDecember l and 2, 1966, respectively,and by other actsand conduct.On December 19, 1966, the Union filedamended charges,9-CA-4126-1 and 9-CA-4126-2,alleginginaddition that Respondent discriminatorily dischargedJamesBradshawonDecember8,1966,anddiscriminatorily discharged Ray Bowman,John DeLong,and Clyde Matthews on December 14, 1966.On December 19, 1966,the Union filed the petition inCase 9-RC-7089 seeking an election among Respondent'scoal mining and distribution employees.On February 6, 1967, the Acting Regional Director forRegion 9 approved a settlement agreement disposing ofthe charges in Cases 9-CA-4126-1, -2 without issuance of acomplaint,contingent upon compliance with its terms andprovisions as set forth in more detail below.After hearings held during April 1967, on May 15,1967, the Regional Director for Region 9 issued hisDecision and Direction of Election in Case 9-RC-7089pursuanttowhichanelectionwas held amongRespondent's coal mining and distribution employees onJune 13,1967. The tally of ballots showed that 34 ballotswere cast for the Union, 40 were against, 7 werechallenged,and I was void.Thereafter,on June 19, 1967,the Union filed timely objections to conduct affecting theresults of the election.On June 21,1967, the Union filed its charge in Case9-CA-4318-1inwhich it alleged that Respondent onvarious dates had discharged,refused to rehire, or refusedtoreinstate18named employees for discriminatoryreasons,that since December 14, 1966,Respondent hadrefused to recognize and bargain with the Union, and thatRespondent by other acts had violated Section 8(a)(1), (3),and (5)of the Act.'On July 20,1967, the Union filed anamended charge in Cases 9-CA-43 18-2 adding three namesto the list of those alleged to have been discriminatedagainst by Respondent.On October 31, 1967, the Regional Director for Region9 issued an order withdrawing approval of the settlementagreement in Case 9-CA-4126-1, -2 on the ground thatRespondent had failed to comply with its terms and hadengaged in additional conduct violative of Section 8(a)(1)and (3)of the Act. On the same date the RegionalDirectorissuedaconsolidatedcomplaint inCases9-CA-4126-1,-2 and 9-CA-4318-1, -2 alleging a numberof independent violations of Section 8(a)(1), both beforeand after the date of the settlement agreement, 6discriminatorydischarges,refusaltoreinstate15employees in accordance with the terms of the settlementagreement,other instances of discrimination,and a refusalto bargain with the Union since December 15, 1966.On November 9, 1967,Respondent filed its answerdenying the commission of any unfair labor practices.On January 11, 1968, the Regional Director for Region9 issued his Supplemental Decision in Case 9-RC-7089,finding that the Union's objections to the election and thechallenged ballots raised substantial and material issues offact which were also the subject of the allegations in theconsolidated complaint.Accordingly, he ordered that Case9-RC-7089 be consolidated with the unfair labor practicecases for purposes of hearing and decision.A hearing was held before me in Ironton,Ohio, fromFebruary 6 through 9, and April 1 through 5, 1968. At theclose of the hearing oral argument was waived and thepartieswere given leave to file briefs which have beenreceived from the General Counsel,the Charging Party,and Respondent.Upon the entire record in this case and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent is a partnership engaged in mining,processing,and selling coal at Hanging Rock, Ohio.During the year prior to the issuance of the complaint, arepresentative period,Respondent sold products valued inexcess of$50,000 which it shipped directly to pointsoutside the State of Ohio.Ifind that Respondent is anemployer engaged in commerce within the meaning of theAct and that assertion of jurisdiction herein is warranted.II.THE LABOR ORGANIZATION INVOLVEDUnited Mine Workers of America, District No. 6, is alabor organization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The AllegedPresettlement Violations1. IntroductionA number of the violations attributed to Respondentare alleged to have occurred before the execution of thesettlement agreement which was approved on February 6,1967,and set aside by the Regional Director on October31,1967.Themeritsof the alleged presettlementviolations are properly reached only if it is establishedthat the terms of the settlement agreement were breached.As I find below that after executing the settlementagreement Respondent committed a number of violationsof the Act, many of which were.in express violation of theterms of the settlement agreement, I have concluded thattheRegional Director was justified in setting aside thesettlement agreement.3Since the facts are more easily understood if presentedchronologically,Iwillsetforthmy findings andconclusions relating to the alleged presettlement violationsbeforethoserelatingtotheallegedpostsettlementviolations,having first satisfied myself, however,that the'A copy of thischarge was served on the Respondent on December 9,1966.'A copy of thischarge was served on Respondent on June23, 1967.'Lock Joint Pipe Company,141NLRB 943. See.alsoJ.E Hamilton &Sons, Inc.,120 NLRB 1468, 1480;N.L.R.B v. Bangor Plastics,Inc.,392F.2d 772(C A. 6). 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDpostsettlement violations occurred,for the reasons setforth later in this Decision.2.Thebeginning of the Union's organizing campaignSome time during October or November 1966 theUnionmade contactwithsomeofRespondent'semployees and started a campaign to organize them. Onor about November25, 1966,theUnion sent identicalletters to a number of Respondent'semployees whosenames and addresses it had obtained from some of itsemployee contacts.'Enclosed with the letters were blankauthorization cards which the employees were invited tosign and mail back to the Union.A number of employeessigned the cards and returned them to the Union as setforthbelow in greater detail.Around this time unionorganizers and employees also directly solicited otheremployees to sign cards,and a number of additionalsignatureswereobtainedinthisfashion.DuringNovember and December union organizers met on severaloccasions with groups of Respondent's employees.3.Alleged independent violations of Section8(a)(1)before the strikeStarting around the time the union letters were mailedand continuing until December 14, Respondent partnersOakley and Coleman Collins questioned a number ofemployees about the letters and cards they were sent bytheUnion.'Oakley Collins approached a number ofemployees individually while at work and asked them' ifthey had received letters from the Union.Some of theemployees indicated that they had not.' Collins askedseveral employees to bring the letter and enclosed card tohim if they did receive it.' Coleman Collins similarlyquestioned Oscar McCann.''The record does not establish the number or identity of all theemployees who were sent the letter'The following findings are based on the testimony of the employeesinvolved in the incidents described. Oakley Collins, who appeared as awitness, did not contradict any of their testimony as to what he said tothem during the period before December 14, except in isolated respects asindicatedbelow.Coleman Collins, who also testified, denied that hequestioned any employees about the cards, but conceded that he knew thatcards and letters were sent to employees and that he was aware of theunion activities at the timeHe testified that employees voluntarilyinformed him of these activities Two of the employees who testified toColeman Collins' activities were employees of Respondent at the time ofthe hearing, and the detailed testimony of another, Robert Johnson, whichconcerned activity of both Oakley and Coleman Collins, was in the mainuncontradicted.Coleman Collins' testimony was for the most partconclusionary in form, and he did not impress me as credible in hisexplanation of the layoff of John DeLong or in other respects set forthbelow. Accordingly, I have credited the testimony of the variouswitnessesfor the General Counsel who testified as to the statements made to themby Coleman and Oakley Collins before December 14'GarlandWmeka, Andrew Sorrell, Bascom Owens, Lee Middleton,Frank Laber,WilliamHowell,WillieMartin, James Aldridge, OscarMcCann, John DeLong, Ray Bowman, Carlton Malone, Carl Shepherd,and Lawrence Otworth.'Wmeka, Sorrell, Laber, Carlton Malone, Carl Shepherd, and Howell.John DeLong testified that although he had received the letter, signed acard, and returned it, he answered negatively. Bowman answered that hehad received the letter.'WillieMartin, James Aldridge, John DeLong, Carlton Malone, CarlShepherd, and Lawrence Otworth. At the time he spoke to Shepherd,Collins also stated that he could not operate under the United MineWorkers and that there was not going to be a union there.'Former employee Clyde Matthews attributed similar questioning toSupervisor Pete Chaffins. Chaffins denied interrogating Matthews. As Ihave found Matthews' testimony inaccurate in some other respects,i.e., inOn one occasion Oakley Collins asked Garland Winekaifhe had signed a card and told him he did not likeanyone to work for him who lied. Collins told Winekathat he did not want anything more to do with RobertJohnson because Johnson had lied to him." Wineka didnot respond.On another occasion Oakley Collins stopped HarlanHarbolt at work and said that he had gotten theringleader.Harbolt said he did not know who that was,andCollinsstatedthat it was Curtis Leffingwell."Nothing further was said at that time. A few days laterOakley Collins stopped Harbolt again at work and askedhim if he had attended the union meeting the previousnight.Harbolt replied that he had not. Collins commentedthat there was a man who had a list of those who werethere and that he did not think Harbolt's name was on it.He told Harbolt to go back to work. On another occasionCollins asked Harbolt where he had obtained a card thatHarbolt had given to Harold Cade, another employee.Harbolt replied that he obtained it in the shop. Collinsasked where, and Harbolt said it was just there on abench.Collins toldHarbolt that he could not operateunder union wages and left.During the period before December 14 Oakley Collinsstopped Johnny Sparks at work and asked him if he hadsigned a union card.At first Sparkssaidthat he had not.Collins told him not to lie about it, and Sparks then saidhe had signed a card. Collins then said that Sparks knewhe should not have signed it. Sparks replied that he didnot know that and had no reason not to signthe card. Onanother occasion on December 11 Oakley Collins askedCarltonMalone if Harlan Harbolt was giving out unioncards.Malone replied that he had never seen one of them.In fact he had signed a card at this time.On December 12 or 13 Collins called Dayton Minix tothe office and asked him if he had signed a card. Minixreplied that he had. Collins told him that he was the onlyoperator on the hill who had signed and that was all hehad to say to him. On December 12, Oakley Collins askedClydeMatthews if he had gone to a union meeting. Therehad been a meeting the previous night at CurtisLeffingwell's house.Collins asked if some other employeeshad been there, named Sorrell, and asked about ClaytonHenderson and one or two others. Matthews replied thatCollins would have to ask Henderson and that he did notknow. Collins asked Matthews if he had signed a unioncard,and Matthews answered that he had.Collins askedhim why, and Matthews replied that it was because of thesecurity the Union had. Collins told Matthews he wouldsee how much security he had in a few days."On December 12 Oakley Collins asked William Maloneifhe had attended the union meeting the night before.Malone said that he had. Collins asked him if he signed acard.Malonedid not reply, and Collins said he would notwork a "damn man" that had anything to do with theUnionor was runningwith it."Around December 12 or 13 Oakley Collins asked OtisMartin if he had received a letter.Martin said that he hadnot. Collins told Martin that he knew that if he signed theconnection with the identity of employees whose signatures he obtained onauthorization cards,Ihave credited Matthews only as to those portions ofhis testimony which are uncontradicted."This exchange occurred shortly after the discharge of Johnson undercircumstances set forth below."Leffingwell had been discharged under circumstances set forth below."Matthews' testimony as to this conversation was not denied and iscredited."Malone's testimony as to his conversation with Collins was undenied COLLINS MINING COMPANY225cardand the Union got inCollins couldnot operate.Collins toldhim that if he got a letter not to say anything.About thesame time with ColemanCollinspresent,Oakley CollinsaskedWillieMartin,brother of Otis, if hehad receiveda card.Martin said that he had,that he hadsigned it,and mailed it in. Collins told Martinthat he didnot thinkMartin would have treatedhim that way andsaid that Martin should have given him the card.On December 13 ColemanCollins stopped JamesJenkins atworkand askedhim if hehad signed a card.Jenkins first saidthat hehad not, although in fact he had.Coleman Collins talked to him further aboutmoving toanother piece of equipmentto takeJohnny Sparks' place.Collins told him that hewas goingtohave to dosomething about Sparks and that Sparks had signed aunion card and had attended some union meetings.Jenkins startedto returnto work,but then turned backand told Collins that he hadattended one union meeting,that he wasgoing to another at Southpointthatnight, andthat Coleman Collins waswelcome to come if he wanted.During this period Oakley Collins asked Andy JackAkers if he had been at a union meeting which was heldatCurtis Leffingwell's house. Collins asked Akers whowas there. Akers replied that he did not know the menwell enough to tell him. Collins asked if he was going tothe next meeting and Akers said that he was. On theevening of December 14 as Lawrence Otworth wasgettingready to leave Oakley Collins asked him if he was goingto the union meeting at the Southpoint hall. Otworth saidhe did not know. Collins said he was going to have twomen there checking the names of everyone who went intothehall.Otworth replied that theywould see himbecause he was going.On one occasion Foreman PeteChaffins told ClaytonHenderson that he did not thinkthatRespondent couldoperateunderunionregulationsgiventheminingconditions that existed."TherecanbelittledoubtRespondentby itspresettlement conduct violated Section8(a)(1) of the Act.Respondent engaged in widespread interrogation ofemployeesrelating to the receipt of union literature, thesigning of union cards,and attendance at union meetings.The recorddisclosesnot only theabsence of any lawfulpurpose for the interrogation,but that the questioning wason a number of occasions accompaniedby othercoerciveremarks and unlawful instructions and requests toemployees to bring to Respondent literature and cardsreceived from the Union.Oakley Collins conveyed toHarlan Harbolt, Lawrence Otworth,and Dayton Minixthe impression that union meetings and their unionactivitieswere under surveillance.'Both directly andindirectly,Oakley and Coleman Collinsconveyed toGarlandWineka,HarlanHarbolt,ClydeMatthews,WilliamMalone,and James Jenkins the threat thatemployees would be discharged because of their unionactivities.Ifindthatby this conduct Respondentinterferedwith,restrained,and coerced employees in theexercise of their rights quaranteedby the Actand thatRespondent thereby violated Section 8(a)(1) of the Act."Further conductduring this period alleged to violateSection 8(a)(1) is considered in the following section as itisfactuallyrelatedto thealleged discrimination thereconsidered."Chaffins sotestified.Henderson testifiedthat Chaffinstold him that iftheUnioncame in,Respondent would have to close up. Henderson wasnot examined in any detail as to the exact words usedby Chaffins,and hisversion is not greatly divergent fromChaffins,whom I have credited4.Alleged violations of Section 8(a)(3)a.Robert JohnsonOn November 28, Coleman Collins showed truckdriverRobert Johnson a letter from the Union and asked him ifhe had received one like it.Collins asked him to bring itinwhen he did. Johnson replied that he could not saybecause he did not know what it was.Coleman toldJohnson that his brother Oakley wanted to see Johnson inthe office. Johnson went to the office. Oakley also askedhim if he had seen the letter.Oakley explained that theletter was from the United Mine Workers and stated thatRespondent could not run under the Union.He said thatif the Union came in,he and Coleman would have to goback to milking cows. Oakley asked Johnson if he wouldbring the letter to him. Johnson replied,as he had toColeman, that he had not received the letter at that time.Oakley asked Johnson if he would let him know when hereceived the letter.Johnson said that he guessed that hecould.Oakley said that he did not want any guess.Johnson then said that he would let him know.Oakleytold Johnson to stick with him and he would protectJohnson and his family.That evening Johnson, whose mail was delivered to himat a company store operated by Respondent,received theletter from the Union.Johnson next reported for work onDecember 1.On that day Coleman Collins asked him ifhe had brought the letter with him.Johnson replied thathe had not. Coleman Collins told him that Respondentwould not need him to work that day.Johnson did notleave immediately,but remained to repair a flat tire.While he was so engaged Coleman Collins againapproached him. Johnson told Coleman that he did notwant to be identified as the one who brought the letter in.Oakley Collins,who was present,asked Johnson what thatmeant. Johnson explained that he did not want to beknown among the employees as the one who turned lettersover to Respondent.Oakley stated that it was not the onewho turned the letter over to the Company,but the onewho turned it over to the Union, who had the bad name.Oakley told Johnson that he did not want anything as"cheap" as him around and that he could come in and gethis money.""In addition to this evidence, there was testimony by William Malonethathe observedRespondent'sOfficeManager Arlen Sturgil in atelephone booth next to the parking lot at the union hall at night after aunion meeting on December 11. Sturgil denied that he was in the telephonebooth on this or any related occasion and was corroborated by his wife asto his whereabouts on the night of December 11. I have concluded thatMalone's testimony in this regard cannot be accepted as accurate andaccordingly dismiss the paragraph of the complaint based on Sturgil'salleged surveillance."R.W. Inc, d/b/a K-Mart Foods.170 NLRB No. 67 (interrogation),Poray. Inc.,160NLRB697, 703-704 (requests to turn over unionliterature);JP.Stevensand Co., Inc.,163NLRBNo. 24,enfd. asmodified 388 F.2d 896(C.A 2) (impression of surveillance);BiedermanFurnitureCompany,164 NLRB No. 12, enfd.397 F.2d 282 (C.A. 8),(threats).For reasons set forth below in conjunction with allegedpostsettlement violations,Ido not find that Respondent violated Sec.8(aXl) by the statements by Oakley Collins to Harbolt that he could notoperate under union wages,by Collins to Otis Martin and Carl Shepherdthat he could not operate if the Union got in, and by Foreman Chaffins toClayton Henderson that he did not think that Respondent could operateunder union regulations"Although Coleman Collins denied interrogating any employee aboutanything relating to the Union, Oakley Collins did not deny Johnson'stestimony as to the circumstances of his discharge, except that with respectto the statement that Respondent could not run with a union,he testifiedthat he said basically the same thing to all employees in this regard, that it 226DECISIONSOF NATIONALLABOR RELATIONS BOARDOn December 6, Johnson returned to Oakley Collins'office to ask whether he could get his job back, takingwith him the letter from the Union which he had receivedand the authorization card which he had signed and whichUnionRepresentative Russell had returned to him.Collinstook the letter and told Johnson he would let him knowabout a job."On December 13, Johnson received a message at thecompany store that he was wanted at Respondent's officeon the next day. Johnson reported and Oakley Collins toldhim that he was not fired or permanently laid off. Collinsasked Johnson if he was responsible for the filing of unfairlabor practice charges over his discharge. Johnson repliedthat he was not. Collins asked him if he had signedanything to that effect, and Johnson said that he had onlysignedup at the unemployment compensation office.Collins also asked Johnson whether he attended a unionmeeting the night before and if he knew who was there."Collins told Johnson that it would be better if he stayedhome for a while.The uncontradicted evidence leaves no doubt thatJohnson's discharge on December 1, 1966, was caused byhisunion activities.The discharge was preceded byinterrogation of Johnson and the promise that if Johnsonwould stick with him Collins would protect him. WhenJohnson balkedat turningover the letter he received fromthe Union and stated that he did not want to be identifiedas the one who brought it in,thus indicating that he wasnot sticking with Collins, Collins responded by statingthat it was the one who turned it over to the Union whohad a bad name and summarily discharged Johnson.Although Collins indicated after charges had been filedthat Johnson had not been fired or permanently laid off,Collinsdid not reinstate him at that time and questionedhim further as to his role in the filing of the charges. Theinference of discrimination to be drawn from the GeneralCounsel'sevidence is strong and more than sustains theGeneral Counsel's burden of proof.'" No evidence hasbeen offered by Respondent to establish any other causefor Johnson's discharge.Accordingly, I conclude thatJohnson's discharge violated Section 8(a)(3) and (1) of theAct. I conclude also that Collins'interrogationof Johnsonand his promise of security to Johnson if Johnson stuckwith him constituted further independent violations ofSection 8(a)(1) of the Act.b.Curtis LeffingwellAround the time of Johnson's discharge, on a date notmade clear in the record,Oakley Collins called CurtisLeffingwell into his office while Leffingwell was at work.Collins asked him if he had been talking with the unionmen.21Leffingwellsaidthat he had not. Collins told himthat Leffingwell was going to mess around and knock ahundred men out of work and that Collins would "scrapthe damn place"before he would go into the United MineWorkers. Leffingwell told Collins that he had talked towas economically impossible for him to operate with a union. I havecredited Johnson's detailed testimony as to the events leading up to andsurrounding his discharge"Collins also said that Curtis Leffingwell had told him that Johnson hadsigned a card and sent it in.Collins asked Johnson how Collins was toknow that Leffingwell had not given Johnson another card so that hewould have one to give to Collins"It is not clear from the record whether Johnson said that he did or didnot attend."Heck's Inc.156 NLRB760, 762-763, enfd.as modified386 F 2d 317(C.A. 4)some wage and hour men.Collins told him that he shouldnot have let them come around and talk to him anddescribed the car that the union representatives weredriving."Thereafter on a date also not made clear by the record,but clearly before December 13, Oakley Collins calledLeffingwell and asked Leffingwell if he had gotten one ofthe union cards. Leffingwell replied that he had and thathe had signed it and sent it back to the Union. OakleyCollins said that he should not have done that. Collinssaid he would call Leffingwell back in a while and let himknow when to come into the office.A while later Coleman Collins came to whereLeffingwell was working and called him out from under atruck he was greasing. Oakley Collins came into thegarage shortly thereafter and asked Coleman if he hadgotten thekeys.Leffingwell gave Coleman the keys.Oakley told Leffingwell he was firing him because hiswork was unsatisfactory. Oakley said that Leffingwell'sfather and grandfather had worked for Respondent and ifhe had lasted that long he could have stayed withRespondent a hundred years "if he had not done that."Collins also told him that he would not have thought thatLeffingwell would have "done a thing like that" and thatitwas like he had stabbed him in the back. r' OakleyCollins told Leffingwell that if he bothered him anymorehewas goingtoget the law after him. Leffingwellpunched out and left.The uncontradicted evidence establishes that Collinsfirst interrogatedLeffingwell, threatened him that hisunion activities could cost all of Respondent's employeestheir jobs, and conveyed to him the impression that hisunion activitieswere under surveillance.Then,whenLeffingwell thereafter in reply to further interrogationrevealed that he had nonetheless signed a union card,Respondent discharged him. The asserted ground for thedischarge was contradicted by the concurrent commentthat Leffingwell could have stayed with him for 100 yearsifhe had not done "that" with obvious reference toLeffingwell's union activities. 24 As in the case of Johnson,although the General Counsel clearly met his burden ofproof, no countervailing evidence was offered to show thatLeffingwell's work had been unsatisfactory or that Collins'remarks at the time of the discharge referred to anythingother than Leffingwell's union activities. Accordingly, Iconclude that Leffingwell's discharge violated Section8(a)(3) and (1) of the Act. I conclude further that CollinsinhisconversationwithLeffingwellunlawfullyinterrogatedLeffingwell concerning his union activities,created an impression of surveillance of Leffingwell'sunion activities,and threatened that he would close downbecause of the union activities.""Leffingwell was one of the employees with whom the Union had madeearly contact,and he had helped in assemblingthe list ofemployees'names which the Union used in mailing its letters.He had been visited athis home by union representatives,and some early meetings between unionrepresentatives and employees had taken place there."Leffingwell's testimony as to his conversations with OakleyCollinsleading up to and surrounding his discharge was notcontradicted"Although Leffingwell's testimony as to the latter comment was elicitedby a leading question,it, like Leffingwell's other testimony, was not deniedby Oakley Collins,and I have creditedLeffingwell's testimony in itsentirety"As set forth above,after Leffingwell's discharge,Oakley Collins toldHarbolt that he had gotten the ringleader and identified him asLeffingwell"Unlike most other instances in which I have found thatCollinsrelatedremarks concerning a shutdown to Respondent's inability to operate underthe Union,in this instance Collins' threat was not tied to any assertion COLLINS MINING COMPANY227c.James BradshawOn the morning of December 8, James Bradshaw wascalled to the office from his place of work. Oakley Collinsasked him if he had received a letter from the Union inthe mail and what he had done withit.Bradshawrepliedthat he had filled out the card and sent it back to theUnion. Collins told Bradshaw that he did not think thatBradshaw would treat him that way because he was likeone of the family. Collins asked him why he had signedthe card. Bradshaw replied that he thought it would makeita better place to work if the Union represented theemployees. Collins toldBradshawthat he had heard about40 men had signed cards. Bradshawsaidthat the only onehe knew about was himself. Oakley Collins told Bradshawthat he no longer needed his kind of worker around there,and Coleman Collins told Bradshaw to get whatever hehad at thegarage, leave, refrain from talking about it, andnever come back again. Bradshaw left.26As in the case of Johnson and Leffingwell, theuncontradicted testimony of Bradshaw establishesprimafaciethat followinghis interrogationby Oakley Collinsand his admission that he hadsigneda union card,Bradshaw was discharged because of that admission. Noevidence was offered by Respondent to support any otherexplanation for the discharge which I find violated Section8(a)(3)and (1) of the Act. I find further that theinterrogation of Bradshaw violated Section 8(a)(1) of theAct.d.The December14 layoffsOn December 14, Oakley Collins called the drivers ofRespondent'sheavy hauling equipment into his office.Collinssaid he was not getting enough coal out of the hill.He asked them if they had attended a union meeting thatnight and said he had a list of names of those whoattended the meeting on December 11, holding up a list inhis hand.Collins told them that he was going to cut backemploymentby atleast 20 percent.One of the drivers,Carlton Malone,asked for and received a voluntary layoffat that time.About three that afternoon John DeLong was called totheoffice.Coleman and Oakley Collins were there.Oakley Collinstold DeLong that he was going to have tocut back in production about 50 percent and in view of hisage,DeLong ought to step aside and let some youngermen have it.He was given a layoff slip,and junior menwere retained whose work he could do.DeLong was 66years old at the time.Oakley Collins told him that if heneeded help in getting his social security,Collins wouldhelphim.DeLong said he had everything alreadyarranged.DeLong had been injured and partly disabled in 1963.He had returned to work after 6 months'recuperation,however,and had worked steadily until the time of hislayoff.He had signed up for social security in July 1966 inorder to receive medicare benefits,but he had drawn noretirement benefits before his layoff and according toDeLong was not thinking of retiring at that time."thatitwould be impossible for him to operate under the Union."Bradshaw testified tothese events without contradiction."Coleman Collinstestified that Respondent had let DeLong work afterhe was injuredbut told him "that possibly we would have to let him out ifwe seenthat maybehe couldn'tdo hisjob. And that's what happened." Nootherevidence was adduced to show that there had been any change inDeLong's work priortohis discharge.Oakley Collins,who informedDeLong of the layoff,testified in the representation proceeding but notThat afternoon, about 3:30,OakleyCollinsgavebulldozer operator Clyde Matthews a layoff slip. He toldMatthews it looked like he was going to have to cut backproduction as much as 50 percent. Matthews asked if hewas the youngest dozer man Collins was cutting. Collinssaid he did not know.28On the same day, welder Ray Bowman was called intothe office. Both Oakley and Coleman Collins were there.Oakley Collins told him that the coal business was slackand they were going to lay him off as he could drawunemployment compensation. Bowman said that Collinshad just hired a man up there the day before. OakleyCollins did not respond.21DeLong, Matthews, and Bowman had all signed unioncards prior to their layoffs. There is no evidence thatRespondent had knowledge that DeLong and Bowmanhad done so. Matthews had revealed that he had signed acard in response to interrogation by Oakley Collins. Atthat time on December 12 when Matthews stated that hehad signed for the security that the Union offered, Collinsreplied that he would see how much security he had in afew days. While the record does not establish that DeLongand Bowmanwere selected for discharge because of theirunion activities, it does support the inference that thedecision to lay off employees at this time was motivatedby the employees' union activities. Thus the layoffs cameafter a 2-week period of intensive interrogation, creationof the impression of surveillance, threats, and thediscriminatory discharges of three employees. At the timeOakley Collins announced to the hill drivers that therewould be a layoff, he asked them about their attendanceat a unionmeeting and conveyed to them the impressionthat he had a list of those who had attended a meeting afew days before.Although the inference of discriminatory motivationmight have been overcome by some explanation of a causefor the layoffs unrelated to the employees' union activities,none was offered." To the contrary, the evidence indicatesRespondent's coal production in previous years showedlittle variation during December and its employment hadremained relatively constant for a number of months priortoDecember 14 despiteminor variations in coalproduction from month to month. The discharges whichpreceded the layoffs had already reduced the number ofemployees on Respondent's payroll below its lowest pointfor the previous 6 months. Nothing in the previous 3years' record of operations indicated the likelihood orneed for a 20-percent cutback in employment or a50-percent cutback in production, and in explaining theslow restoration of production after the strike which beganon December 14 after the layoffs occurred, Oakley andColeman Collins testified only to losses of business due tothe strike and not to any which preceded it. In thesecircumstances I conclude that the decision to lay offemployees on December 14 was caused by the unionactivities of the employees and that the layoffs thereforebefore me.'The evidence is in dispute as to whether Matthews was the least senior."According to Bowman,a man named Reily was hired the day before asa welder, and Bowman was the oldest welder. Respondent's payroll recordsshow that a John Reily appeared on Collins' timber operationpayroll fromDecember 5 through 15,1966, that he appeared on the Collins' miningpayroll from December 16 through 31, 1966, and that he did not appearthereafter on either payroll.Apartfrom Bowman's testimony and thestipulation based on the records, there is no other evidence as to theemployment of Reily or the circumstances of Bowman's layoff."The only explanation offered related to the reason for selecting DeLongfor layoff 228DECISIONSOF NATIONALLABOR RELATIONS BOARDviolated Section 8(a)(3) and (1) of the Act." I find alsothat Collins in his remarks to the hill drivers interrogatedthem,createdan impressionofsurveillance,andthreatened retaliation for their union activities all inviolation of Section 8(a)(I).5.Thebeginning of the strike and alleged violationsduring the strikeOn December 13, an impromptu union meeting washeld at the home of Curtis Leffingwell. A number ofemployees present expressed sentiments in favor ofstrikingRespondent.Theydecided that a larger meetingshould be called which all employees would have anopportunity to attend before taking any action, and ameeting was scheduled for the following night at theSouthpointSteelworkers hall.On December 14 themeeting was held.A motion was made and seconded toshutRespondent'sbusinessdown.Aftersubstantialdiscussion,theemployees voted to strike.Reasonsadvanced in support of the action were that three men hadbeen discharged because of the organizing campaign, threehad been laid off, and there were threats of more layoffs.The strikebegan that night following the meeting. It isclear that the strike was caused by Respondent's conductwhich I have found violated the Act and was an unfairlabor practice strike.The following morning Coleman Collins asked OscarMcCann why the men had struck.McCann told him thatthey went out because of the discharges and layoffs andfor the Union. Oakley Collins told McCannhe was goingto get an injunction.He said that he could not operateunder a union and would not meet with the unionofficials.Several other employees were present at thetime.At the outset of the strike on December 15, as OakleyCollins testified, a few employees appeared for work. Therest stayed away from work and production was largelystopped.During the strike Oakley Collins made several attemptsto induce other employees to return to work at varioustimes during the strike both by direct personal appeal andby letter.On several occasions Oakley Collins heldmeetings with small groups of employees for this purpose."During the strike Collins telephoned Charles Wall aftermost union meetings and asked him how many employeesattended. On one occasion he asked Wall if Andy Sorrellhad been there.Wall's testimony to this effect wasuncontradicted,but his further testimony was disputedthat in late January, at Oakley Collins'request, he visitedCollins'home where Collins gave him $20 and asked himto go down and see what he could do to break up thestrike or get the employees back to work,promising to fix'Arnold ware. Inc,129 NLRB 228."According to Bascom Owens, dunng these meetings Collins told theemployees that he would raise them considerably if they returned to workbut was not allowed to say how much. Owens testified also that Collinstold the men that he just could not compete under a Mine Workerscontract and that signing it would be likesigninghis own death warrant.Owens' testimony in this regard was contradicted and for reasons set forthmore fully below, I do not credit it It is clear however that on these aswell as other occasions Collins said he did not think that he could competeoroperate under the Mine Workers contract. According to WilliamHowell, dunng the stoke Oakley Collins offered him a sizable amount ofmoney to return to work,tellinghim he would pay him $2.75 an hour, anincrease of 75 cents an hour above his prestrike pay, and that he would bethe only welder working for him. For reasons set forth later in thisDecision, I have not credited Howell as to this incident.him up"real good"if he succeeded.BothOakleyCollinsandMrs.Collins,who waspresent, denied that any money was given to Wall on thisoccasion.Collins testified that he asked Wall if he wouldreturn to work,but made no promises to him. I havecredited Collins, as corroborated by his wife, in his denial.There is evidence that a few times during the strikeOakley Collinswas seendriving by a Southpoint hallwhen union meetings were being held there."Collinstestified that he often had occasion to drive past the unionhall, which was located on a highway leading to a plant towhich Respondent sold coal.He recalled seeing some ofthe employees gathered in front of the hall on two orthreeoccasions,but denied that he went there forpurposes of surveillance.IfindthatCollins' interrogationofWall aboutattendance at union meetings further violated Section8(a)(1) of the Act. However, as the Steelworkers hall waslocatedadjacent to a busy public highway which,accordingtohisuncontradictedtestimony,Collinstraveled on occasion for legitimate purposes,Iconcludethat the evidence is insufficient to establish that Collinsdrove by the hall for the purpose ofengaging insurveillanceduring the strike, and I find no otherviolationsbased on Respondent'sconduct during thestrike."B. The Union'sRequestFor RecognitionOn December 14, 1966, the president of the Unionmaileda letter toRespondentinwhich he stated that theUnion had been authorized by a majority of Respondent'semployees to representthem as their collective-bargainingagent andrequesteda meetingwith Respondent. Two orthree days after the strikebegan,Union RepresentativeRussellattempted to contact Oakley Collins by telephoneand left word for Collins to call him, but Collins neverreturnedhis call.On December 30, the Union's attorneysentRespondenta furtherletter, inwhich he stated that the earlier letter ofthe union president had not been answered, restated theUnion's majorityclaim,offered to prove the majority bymeans of acard check,and againrequesteda meeting.On January 20, 1967, in a letter to Respondent'sattorneyrejectinga proposal for an agreement to settlethe Union's charges,the union president again stated thatthe Union was the sole collective-bargainingagent of theemployeesand requested a meetingforpurposes ofnegotiations.On January 31, after Respondent had signed asettlement agreementwhich was to be forwarded to theUnion, the Union's attorney wrote Respondent's attorneythat the only matter which remained was the question ofrecognizingtheUnionas the bargainingrepresentative ofRespondent'semployees.Heaskedforwrittenacknowledgmentof the Union's representative status andin lieuthereof,again suggesteda card check to confirmthe Union's majority.Insofar asthe recordshows,Respondent made noresponsetotheUnion'srequestsforrecognition.Respondent at no time acquiescedto the Union's requestforrecognition,and duringthestrike,Oakley andColeman Collins took the position that they would nottalk with the Union's representatives."Franklin Carmon and Willie Martin so testified."I note in this regard that the complaint does not allege thatRespondent's efforts to induce employees to return to work during thestrike violated the Act. COLLINS MINING COMPANY229C. The SettlementAgreementto the settlement agreement,itwas used by Respondentwith their knowledge and without objection until the June1967 charges were filed.On January 28, 1967,Respondent signed an informalsettlement agreement disposing of the charges in Cases9-CA-4126-1, -2. Thepresident of the Union signed theagreementon February 3, 1967, and the ActingRegionalDirector for Region 9 approved it on February 6, 1967.The agreement provided for posting of a notice andcompliance by Respondent with all the terms andprovisions of the notice. It also provided for backpay inamounts to be computed later for the six employeesalleged in the charges to have been discriminatorilydischarged.Contingent upon compliance with the termsand provisions of the settlement agreement,the agreementprovided that no further action would be taken withrespect to the charges.The agreement and the notice obligated Respondent torefrain from(1) discouraging membership in the Union bydischarging or laying off any of its employees or otherwisediscriminating in regard to their hire or tenure ofemployment; (2) interrogating employees concerning theirmembership in, sympathies for, or activities on behalf ofthe Union; (3) engaging in surveillance of union meetings;(4)creating the impression that it had engaged insurveillance of employee union activities;(5) threateningto close its operations or force employees out of their jobsiftheychose to be represented by the Union; (6)instructing its employees to submit to them letters andcards received by the employees from the Union,and (7)otherwise interferingwith, restraining,or coercing itsemployees in the exercise of their rights guaranteed bySection7 of theAct. Respondent also stated in the notice,which it posted pursuant to the settlement agreement, thatithad offered Robert Johnson,James Bradshaw, RayBowman,John DeLong,and Clyde Matthews immediateand full reinstatement to their former or substantiallyequivalent positions,that it would make these employeeswhole for any loss of pay they might have suffered byreason of discrimination against them, that it would offerCurtis Leffingwell immediate and full reinstatement to hisformer or a substantially equivalent position,and that itwould make Curtis Leffingwell whole for any loss of paywhichhemighthavesufferedby reason of thediscriminationagainsthim from the date of thediscriminationtothedateofhisreinstatement.Respondent further undertook to offer to all employeeswho participated in the strike on and after December 14,1966,andwho had not previously been reinstated,immediate and full reinstatement to their former orsubstantiallyequivalent positionswithout prejudice toseniorityorother rights or privileges,dismissing ifnecessary any persons hired on or after December 14,1966,who were not employed by Respondent on thatdate.Respondent agreed,in the event that employmentwas not available,to place the strikers on a preferentialhiring list to be established in accordance with employees'senioritypursuant to which they were to be offeredreinstatement to their former or substantially equivalentpositions for a period of 1 year from the date ofestablishment of the list before reinstating or employingany other individual for work.Pursuant to the agreement Respondent established aseniority list by department or job classification as the listto be followedin determining the order in which strikerswere to be offered reemployment. Although it does notappear that this list was formally approved by the partiesD. AllegedPostsettlement Violationsof Section8(a)(1)1. IntroductionThe complaint alleges a number of violations of Section8(a)(1) of the Act after the execution of the settlementagreement,mostlyduringtheperiodimmediatelypreceding the election.Most of the allegations relate tostatements and other conduct of Oakley Collins.The evidence as to Oakley Collins during this periodcomes from a number of witnesses,many of whom werestillemployed by Respondent at the time of the hearing.Some of their testimony was undenied,much of it deniedingeneral conclusionary terms,and some of it wasspecifically denied.In general,Iam persuaded that mostof the employee testimony is to be credited.Although Ihave not discredited Oakley Collins' testimony in itsentirety,many of his denials were too general to overcomethe detailed specific testimony of employees,and it isclearwithoutregardtotheircontentthattheconversations in which the violations are alleged to haveoccurred did take place. One cannot ignore the fact thatCollinswasnotquestionedaboutmostoftheconversations,nor was he questioned even generally aboutsome of the coercive statements attributed to him. It istrue that Collins was not intensively cross-examined, andindeed a deliberate decision appears to have been made bycounsel for the General Counsel and the Charging Partynot to cross-examine as to most of his direct testimony. Insome respects the absence of searching cross-examinationmakes the burden on the Trial Examiner greater, as therecord affords less basis for evaluating the testimony ofCollins andweighing it againstthat of the employees.That absence should not weigh against Respondent, butneither should the General Counsel's failure to ask all thathe might have asked weigh against the failure of Collins'direct testimony in many instances to meet the testimonyof the General Counsel's witnesses.In assessing credibility I have also considered the factthat Collins has been repeatedly elected to public officeand obviously enjoys a good reputation in his community.One can neither ignore this fact nor overreact to it. Thefact is that the conductof Collinshere in question is nothis conduct as a public official but as a citizen engaged inhis private business.In settingforth theresolutionof credibilityissues, oneisimpressedwith the fact that one can never fullyarticulate all of the considerations which contribute to theconclusion. Some impressions register during the hearingwhile listening to the witnesses and observingthe way theyspeak and testify.While not true of all of the GeneralCounsel'switnesses,most of them seemed to reflectconsiderablerespectfortheCollinsbrothersandawareness of their dependency upon Respondent for theirlivelihood.That most of them had strong feelings for theUnion is also clear,but I am persuaded overall that therewas no conspiracy among them to invent a series ofsimilar incidents to underminetheir Employer's position.In that posture the strong similarity between many of theincidents which occurred during this period lends strengthto the conclusion that most if not all of them occurred.A number of witnesses testified to statements by Collinsvarying in specific content but all generallyto the effect 230DECISIONSOF NATIONALLABOR RELATIONS BOARDthatRespondent could not operate with the Union andwould be forced to close down if the Union won theelection.With exceptions noted below, Collins did not givehisversionof the specific conversations but testifiedgenerally as to what he said to employees in this regard.He testified that he told employees that economically itwould be impossible for him to operate under the unioncontractbecausewageincreases,welfarefundcontributions, and many other things would increase hiscosts.He denied, however, that he ever threatened thatRespondent would go out of business if the Union won theelection.As I understand Collins' testimony thedistinction drawn by him was between telling employeeswhat the economic consequences of the advent of theUnion would be and telling them simply that Respondentwould close down because they chose to be represented bya union. As I view the testimony of the employees, thereisno essentialconflict between most of them and Collinsin this regard." I have credited the varying versions of theemployees, as illuminated by Collins' explanation, leavingfor later consideration whether in the context in which thestatements were made they constituted threats.A number of employees also testified as to varyingstatements by Collins to the effect that Collins promisedthem wage increases if the Union lost the election. Collinsagain with a few exceptions considered below did not givehis version of these conversations but testified that hegenerally told the employees that he could not talk aboutor promise money because of the settlement agreement.However, he testified further that before the Unionappeared at the mine he had promised employees a raiseafter an anticipated consolidation of mining operations ata single pit located at Fox Hollow, and that on anoccasion or two when employees asked him about money,he mentioned to them the earlier promise he had madethat when an electric shovel he had purchased went intooperation at Fox Hollow, he would give thema raise.Thus,Collinsconceded thatwhileheclaimed toemployees that he could not talk money, he did on someoccasions talk money, albeit tieing the discussion to anearlier promise. Some of the employee witnesses testifiedthat Collins made no promises to them and others statedthat he said he could not talk money. However, some ofthe latter group and others testified that Collins did infactpromise increases, not contingent on the electricshovel becoming operative at Fox Hollow, but contingentupon a union loss in the election. The evidence shows thatinfactincreaseswere granted to most employeesimmediately after the union election and considerablybefore the electric shovel became operative at FoxHollow. Considering this circumstance and the fact that anumber of witnesses who were employed by Collins at thetime of the hearing testified contrary to Collins, many ofwhom impressed me as basically candid, with someexceptionsas indicated below I have credited theemployees' version of their conversations in this regardand have rejected Collins' general version of what he toldemployees with respect to wages during the preelectionperiod.A number of employees also testified as to commentsby Collins indicating knowledge of the voting intentions orattendance at union meetings of the employees. In anumber of instances, they testified that Collins referred toor exhibited to them lists which he described as showing"Collins'threat toCurtis Leffingwell before thestrike,however, doesnot fall in thiscategory,and I have creditedLeffingwellas indicatedabove.who was foror againsttheUnion or who had attendedunion meetings.With exceptions considered below, Collinsdid not deny generally or specifically that he made thestatementsattributed to him in this regard, but deniedonly that he had any lists in his car other than theeligibility list for the election and the preferential hiringlist.Inmost instances this limited denial does not meetthe employee testimony, and I have generally creditedemployee testimony in this regard except as noted below.Anothermajorcategoryofemployee testimonyconcerns interrogation by Collins as to their unionactivities and how theywere goingto vote in the election.Collins denied generally that he asked employees how theywere goingto vote during the preelection period. Againconsidering the status of the witnesses at the time theytestified and the favorable impression made by many ofthem, I have credited their testimony in this regard,except as noted below.2. Statements attributed to Oakley CollinsOn the basis of the above considerations, I make thefollowingfindings as to statements made by OakleyCollins to the following employees based on theirtestimony,notingwhereappropriateotherspecialconsiderationsand those instances in which Collinstestified as to his version of specific conversations.a.Andrew SorrellAbout 2 or 3 weeks before the election Andrew Sorrellstopped by Respondent's office to pick up his check.Oakley Collins called him into his office. Collins askedSorrellhow he felt about the union election. Sorrellreplied he was going to vote for Andy (Sorrell). Collinssaid he could not run under the Union but that theemployees would get a substantial raise after the election.Collins did not state any amount and said that he couldnot.Collins said he would try to operate the place withthe raises for 6 months if he won the election. Collins toldSorrell that he had a list and was going to put Sorrelldown "over here." Sorrell did not see the list, but Collinssaid something about its color. Sorrell said he would nothurt Collins and that Collins could take that anyway hewanted to. There was a paper lying on Collins' desk butSorrell did not know what it was. Collins asked Sorrellhow his "buddy" Homer Jenkins felt about the election.Sorrell replied that he did know, that sometimes Jenkinsfelt one way and sometimes the other, and that he couldnot tell Collins how Jenkins felt.b.Carl ShepherdOn the day before the election Collins came to CarlShepherd's house and asked him if he was going to theelection." Shepherd said he was. Collins said he had a listof names of persons who were at the union hall. Collinsheld it up, showed it to him, and said Shepherd's namewas on it." Shepherd said that he did not care and that hewas there. Collins named some of the speakers who werethere including Union RepresentativeWaters and one ortwo others."Shepherd was not recalled by Respondent until after the election"Shepherd testified that the list he was shown had names written inpencilShepherd was shown a copy of the eligibility list prepared for theelection and testified that he did not remember seeing it before and did notknow if Collins had that list with him at the time of his visit COLLINS MINING COMPANY231c.Harold Cadee.Donald CadeIn early June Oakley Collins spoke to Harold Cadeabout the election atthe mine.Collins told him that if hewon the election he would give Cadea raise andthat if helost he would have to shuttheminedown. Cade hadanother conversation with Collins about a week after theelection.Collins asked him if he had been attending unionmeetings.Cade said that he had. Collins took a list ofthose who attended meetings out of his pocket, read thenames to him, and folded it back up. The list whichCollins read appeared to Cade to be accurate.d.Franklin CarmonSometime after the representation case hearing aroundthe time the date of the election was set, Collins spoke toFranklin Carmon and his brother Arthur on the day afteraunionmeeting.Collins asked if they went to themeeting.They said they did. Collins asked them why.Franklin Carmon said that he wanted to find out whatwas going on and when the election was going to takeplace. Collins said that if there was anything going on thatCarmon should know, Collins would let him know.About a week before the election in early June, OakleyCollins came to the hill where Franklin Carmon wasworking and talked to him about the election. Collinsasked him which way hewas goingto vote. Carmonanswered that he did not know. Collins had two sheets ofpaper with him. He said he had the names of those whowere going to vote for him on one list and those who weregoing to vote against on the other.He said that Carmon'sname was on the list of those that he figured were againsthim. Collins asked Carmon if he would vote for him sothat he couldmove his nameto the other list. Carmonsaid he would not do like some of the others and lie toCollins by telling him that he would vote for him and thendo otherwise. Collins said he did not want him to lie tohim. Collins told him not to mention the conversation toanyone.On various other occasions following union meetings,Collins asked Carmon who was present and how manyattended.On occasion when Carmon did not state thecorrect number, Collins corrected him."On June 10, Collins went to Carmon's house to talkwithhim.A union meeting was scheduled for thefollowing day. Collins asked Carmon if he was going tothemeeting. Carmon said he was. Oakley Collins askedhim if he would stay home. Carmon replied that he had togo because his wife was planning to help with a plannedfamily dinner. Collins asked him to talk with her to see ifhe could not get her to stay home. They talked furtherabout the election and how long Carmon had worked withhim. Collins said that if the Union came in it would runhim out of the business and that it looked as if Carmondid not care too much about it. Collins told him that if hedid not care for himself he should think about some of theoldermen who could not get a job anywhere else andwould be run off the job if he helped vote the Union in.39"Carmon testified that these incidents occurred both during the strikeand before the election."Collins did not testify as to this conversation with Carmon although hedenied making a request to Aldridge not to attend union meetings. I havecredited CarmonOakley Collins talked to Donald Cade about the Unionseveral times after Cade returned to work and before theelection.Cade testified that several times after unionmeetings Collins spoke to him on the job and told him tostay away from union meetings. On one occasion shortlybefore the election when Cade took his truck to thegarage forrepairsOakley Collins told him he ought todecide which side he was on because he had a red list anda blue list and the ones on the red list were going out ofthere when the thing was over. Collins had a couple ofpieces of paper in his pocket which he lifted part way outand shoved back without showing them to Cade. °°On one occasionCollins asked Cade who was at theunion meetings. Cade declined to tell him. Collins showedhim a list and said he already knew who was there andwould tell him how many were there.Later on a Monday following a Sunday unionmeetingat which food had been served, Oakley Collins stoppedCade on the job and asked if he had been at the Sundaymeeting. Cade answered that he had. Collins asked if hetook his wife. Cade said yes. Collins asked why he went.Cade said they served them a good dinner there. Collinssaid he should not have gone and that if he wanted a gooddinner Collins would have bought it for him.On several different occasions Collins told Cade that itwas impossible for him to operate under the Union and iftheUnion was voted in he would shut the place down.Collins also told him that if the Union did not win hewould give them an overtime premium and a raise, but hewould not tell him how much the raise would be.f.Andy Jack AkersOn June 10 on his way home from work Andy JackAkers stopped at Lester Robinson's house with UnionRepresentative Russell and William Malone. After a whileAkers left, stopped at Johnny Sparks' home, and thenwent to his own home. Shortly after he arrived homeOakley Collins arrived there. Collins asked Akers ifRobinson was trying to get him to vote for the Union.Collins did not make any threats of retaliation in theevent Akers voted for the Union or promises in the eventthat he votedagainst it.Collins never talked wages orpromotions with him. However, Collins told him at thetime that he would make things right for him if he votedfor the Company which he took as a promise.g.Clayton HendersonAround June 1 Oakley Collins told Henderson thatthey would get a raise starting after June 15. Collins saidnothing else in connection with the increase and did notcondition it on the election. On another occasion Collinssaid that he could not afford to run the plant under theUnion and would shut it down if it went union.On Friday, June 9, Oakley Collins and Pete Chaffinscame to Henderson.Collins showed him a sample ballotand told him he wanted him to get in there and vote noon June 13. That was all he said on that occasion.On June 12, the day before the election, Collins spoketoHenderson as he was going to work. Collins told himtheUnionwas slackingoff and that there were not asmany members attending union meetings."'"Although Collins testified that he did not tell Aldridge to stay awayfrom union meetings,he did not similarly testify as to Cade I havecredited Cade."There hadbeen a meetingthe previous day, Sunday, June I l 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDh. Johnny SparksOn June 5, 1967, Oakley Collins stopped JohnnySparks at work and asked him to get into his car.Sparksdid.Collins said he was not supposed to talk about theUnion but that if the Union came in it would beimpossible for him to operate under the contract and hewould have to shut down and sell his equipment before hewent bankrupt.Collins saidif itdid not get in he wouldgive them all a nice raise in their pay."Collins pulled apiece of paper out of his pocket and said he had beenaround to the men and wanted them to sign that theywere not going to vote for the Union.Collins asked if hecould put his name on it. Sparks told him yes. Collinssigned Sparks'name and put an X in front of it.Sparksdid not see what else was on the paper.i.CurtisLeffingwellThe day before the election Oakley Collins came toCurtis Leffingwell'shouse and told him that he wantedhim to be sure to vote right.Collins told him that if heeverneeded a favor not to be afraid to ask him.Immediately after the election, Collins came to his houseand asked him how he voted.Collins mentioned that hewas pretty sure that he had Lee Middleton'svote.BothLeffingwell and Middleton cast challenged ballots.Collinssaid he thought he had it won."j.CarltonMaloneTwo or threeweeks before the electionOakley Collinscame to thehome of CarltonMalone and asked him if hewould vote againsttheUnion. Collins saidthat it wouldbe impossiblefor him torun under union conditions andthat ifMalone voted against the Union he would be sureof a job."Malone had not returnedtowork forRespondent at that time.Collins toldhim that just aboutevery man had saidhe wouldvote againstthe Union, butdid not say how he knew.k. James JenkinsOn June 12 Oakley Collins visited the home of JamesJenkins.Collins said he had come to see him about theelection and would like Jenkins to help him out in theelection.Jenkins said he would.Collins said if the Unioncame in he could not operate under their ridiculous prices,especially with the 40-percent royalty,and they would allbe out of jobs.Collins asked Jenkins if he worked withGeorge Sparks at Clark Wire where Jenkins was workingwhile awaiting recall.Jenkins said that he did.Collinsasked him to talk to Sparks and said that Sparks wouldvote for Collins if Jenkins spoke to him.1.Lawrence OtworthOn June 5 Lawrence Otworth, who had not yet beenrecalled to work,was called to Respondent'soffice."Collins said he was not supposed to discuss money with them,but didnot say that he could not."Collins did not deny this testimony,but conceded that after the electionhe had asked an individual who had cast a challenged ballot how he hadvoted on advice of counsel because they wondered about it."Collins did not testify as to the statement attributed to him by Malonethat if Malone voted against the Union,Malone would be sure of a job.Collins told Otworth he would have to lay the law downto him. Otworth replied that Collins could not lay the lawdown to him because he was not working.Collins saidthat he had intended to put Otworth back to work, but ifOtworth wasgoingto talk like that, Collins did not knowthat he would. Collins then asked Otworth if he haddecided how he was going to vote in the election. Otworthreplied that he would vote the way he wanted and no onewould know how he voted. Collins said it would be allright with him if Otworth did not vote at all. Otworthasked Collins what would happen if the Union lost theelection. Collins told Otworth he would give him a quarterraise but that Otworth should be quiet and not tell theUnion about it. Otworth then reminded Collins that whenhe was called in he thought he was going to be put backto work. Collins told him he would take a chance withhim andto report on June 7 for work.in.Frank LaberAround August 1 when Frank Laber was recalled towork, Oakley Collins asked him if he had signed anystatementsfor theBoard.Laber replied that he had, andCollins told him not to sign any more. Collins also toldhim not togo to any moreunion meetings."n. JamesAldridgeTestimony of James Aldridge that in early May OakleyCollins asked him not to go to union meetings or foolaround with the Union was specifically denied by Collinswho gave a different version of their conversation. Thefact that this relatively unimportant conversation wassingledout for specific denial when so many moresignificant conversations were either ignored or denied inonly general terms by Collins persuades me that Collinsshould be credited in this denial."o.WillieMartinOn the day beforethe election,Oakley CollinsvisitedWillieMartin at his home and asked him to persuade hisson-in-law,Andy Jack Akers,to vote againsttheUnion.Martin said his son-in-law would make his own decisionand Martin would not interferewith him.Collins named anumber of individuals,including the wives of some of theemployees, and askediftheyhad been at the unionmeeting on the previous day. Martin repliedthat he didnot pay much attention to who came and went.Collinsalso asked what BascomOwens hadsaidabout Collins atthe meeting.Collins toldMartinthat he couldnot operateunder the Mine Workers contract.""I have credited Laber over Collins' general denial that he questionedany employees about whether they had given statements to the Board"Aldndge also testified that on an unspecified date he asked Collins ifhe was going to give a raise and that Collins replied that he was going togive a big one. Aldridge conceded that the Union was not mentioned at thetime Lacking more specifics as to the timing and context of this exchangeas well as Aldridge's further testimony that Collins had never promisedhim a raise,which was ambiguous as to the time period referred to, I findthis testimony insufficient in any event to establish a promise of anincrease related to the election."I have credited the testimony of Martin as to this conversation insofaras it was not contradicted. Oakley Collins denied other testimony ofMartin, who was never recalled after the strike. As I have noted, in histestimony,Collins was asked specifically about the testimony of only a few COLLINS MINING COMPANYp.Oscar McCannOne afternoon about a week before the election OakleyCollins called Oscar McCann to the office and asked himwhich way he was going to vote. McCann said he did notknow. Oakley Collins said that if the Unioncame in hewould probably have to go bankrupt and asked if hewanted to see him go bankrupt. McCann said he did notwant to see anyone go bankrupt. Collins asked him if hecould give him a definite answer before the time of theelection on how he was going to vote. McCann said hewould try to do so. Collins saidhe was goingto work hisfriends more thanhis enemiesand that he could not workhis enemies.On the Monday before the election Oakley Collinstalked to McCann in the parking lot. He asked McCannif he had made up his mind how he was going to vote.McCann said he would have to let him know. Collinsagain told him that he could not operateunder unionconditions.Collins asked him who was at the unionmeeting that Sunday. McCann testified that he did notknow the faces of all of them and there was not much hecould tell him about that. Collins asked him what kind offood had been served atthemeeting.McCann told him,and Collins said jestingly that he could have done that."q. Bascom OwensBascom Owens testified to two conversations withCollins, one a week before the election and the other justbefore the election. Collins specifically denied the remarksattributed to him by Owens. Owens testified that anotheremployee, Orville Self, was present at the first of theseconversations,butSelfwas not called as a witness.Owens' testimony on cross-examination left some doubt asto the extent to which his testimony was colored byfeelings of partisanship for the Union. Accordingly, I havenot credited Owens as to these conversations.of the many witnesses called by the GeneralCounsel and otherwise met theremaining testimonywith general denialsor left it uncontradicted. I haveattachedgreaterweightto the specific contradictions which requiredCollins to focus on the identityof the witnesseswho testified to thecontrary than upon his generaldenialswhich wereunaccompanied by anyrecital of Collins' version of the specific conversations to which the GeneralCounsel's witnessestestified."McCann was one ofthe witnessesto whom Collinsaddressed himselfdirectly in his testimony. Collins testified thatitwas not truethat he toldMcCann he would probablygo bankruptif the Unioncame in,he wouldwork his friends morethan his enemies, or that he askedMcCann whoattendedunion meetings.He testifiedthat he toldMcCann ontwo or threedifferent occasions merely that it would be economically impossible forhim to operate with the Union and McCann saidhe believed thatHetestifiedthat his conversationswithMcCann were friendlyand he neverasked McCann to doanything.While,as I have indicated,thistestimonygives me more pausethan Collins'general denials,Ihave concluded thatMcCann is to be credited.McCann was employed at the time of thehearing and gave every appearance of candor in his testimonyWhentestifyingconcerning physical examinationsfor drivers which the GeneralCounselcontended were required for discriminatory reasons,McCannreadily conceded that he wastold that an examinationwouldbe requiredbefore the Union everappeared on the scene. His testimony discloses aconversationinmany respects similar to those describedby otherwitnesses,and I am convinced that in two or three conversations withMcCann, Collinsdid not restrict himself to the simple repetition of thestatementthat it wouldbe economically impossible for him to operate Inaddition to his testimonyon which the above findings are based McCannalso testified that at the time of his second conversation with Collins, hesaw a list of names with red and blue checkmarks on iton Collins' carseatAs he did not testify that Collinsmade any reference as to this list, Ifind it unnecessary to make any findings with respect tothis testimonyr.Ronald Bruce233On June 11, 1967, Collins came to the home of AlfredTurvey, father-in-law of Ronald Bruce, and drove Bruce ashort distance away to talk with him. At first they talkedabout hunting and fishing. Then Collins told Bruce he hadcome to talk to him about the election. What happenedthereafter is in dispute. According to Bruce, Collins askedhim if he would vote against the Union, and Bruce did nottellCollins either way. Bruce testified that Collins toldhim that if the Union got in they would both be out of ajob, but according to Collins he stated merely that itwould be economically impossible for him to operate withtheUnion. Bruce testified that during this conversationCollins gave him some money, told him not to tell anyoneabout it, and asked Bruce if he had any gas in his car.According to Bruce, Collins told him to fill up his tankand go around and see if he could get some of the otheremployees to vote against the Union. Collins testified thathe gave Bruce $9 in cash because Bruce told him he didnot have anygas in hiscar, did not have any food for hischildren, and was in dire need. Since Bruce had been outof work for a long time, Collins testified that he toldBruce that if he needed money he would loan him a fewdollars until he came back to work when it could bededucted from his pay. According to Collins he informedhis office manager of the amount of the loan shortly afteritwas made and it was deducted after Bruce returned towork. Bruce conceded that he had been out of work sinceDecember, but he denied that he asked to borrow moneyat that or any other time, although it was a commonpractice for employees to borrow money and repay itdirectly or through a payroll deduction.According to Bruce, during their conversation Collinstold him that if he defeated the Union, Bruce would becalled back to work in a week or two and would bemaking $100 a week. Collins testified only that he toldBruce that anyone could make $100 or more providingthey worked.Itisclear that after Bruce returned to work inDecember 1967, which was afterissuanceof the complaintherein, a deduction in the amount of $9 was made for aloan from his December 31, 1967, pay. Bruce testifiedwithout contradiction that at the time of the deduction, heasked Collins why it was made, and Collins replied thathe had borrowed the money, which Bruce disputed."InsupportofCollins'version,ArlenSturgil,Respondent's office manager, testified that Collins toldhim of the loan at the time it was made and that he madea note to placein Bruce's personal file until it was repaid.The note, bearing a date of June 17, 1967, was received inevidence.There is some basis to discount the DecemberdeductionfromBruce'swages,asBrucepromptlyprotested the deduction and at the time Respondent hadbeen apprised of the allegation in the complaint thatCollins had given money to employees to induce them topersuade other employees to vote against the Union. Thedisparity in the date of the note, which shows a date afterthe election whereas the conversation by all accountsoccurred before the election,also raisessome question asto its validity. On the other hand, I am struck by the factthat although the complaint alleged no specific amount ofmoney, both the note and the deduction were in the"AlthoughRespondent'sofficemanagertestifiedthat Bruce did notdispute the deduction,Collinsdid not contradict Bruce's testimony in thisregard. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDamount which Bruce testified he was given 6 monthsearlier. In the light of Sturgil's corroboration of Collinsand the lack of likelihood that Collins would have recalledthe precise amount which he gave toBrucehad he notrecorded it close to the time of their conversation, as wellas the improbability that he would have recorded theamount if he did not anticipate repayment, I haveconcluded that Collins is to be credited as to thecircumstances under which Bruce was given the money.Lacking confidenceinBruce's testimony as to the loan, Ifurther credit Collins' version of their conversation.s.William HowellWilliamHowell testified in some detail as toconversations between him and Oakley Collins in whichCollins asked him to observe union meetings for him andofferedhimmoney to spend in trying to obtaininformation from employees and to induce them to voteagainst the Union. According to Howell, Collins gave him$20 on five occasions and $40 on a final occasion atweekly intervals for 6 weeks before the election." Thetestimony of one witness,CarltonMalone, whom I haveotherwise found credible,was offered to corroborateHowell by showing that Howell had sought to induceMalone to vote against the Union by offering him a dollarwhich he described as Respondent'smoney.Howell alsotestified to several other conversations with Collins onwhich allegations of the complaint were based.Howell's testimony was placed in sharp issue. Collinsdenied most of it in considerable detail, testifying that ontwo occasions he made loans to Howell in the amount of$20 each but that he never gave money to Howell in thecircumstances Howell described.He also denied that heaskedHowell to observe union meetings.Howell'sreputationfor veracity was attacked by the testimony oftwo witnesses,and Howell'sadmission that he was aheavy drinker was amplified by further evidence of hisalcoholichistory.Testimonywas also introduced tocontradict denials of Howell that he had made threateningstatements concerning a nonstriker during the strike.Despite the concentrated attack on Howell's testimony,there is some cause to doubt its success.Although Collinstestified that he loaned Howell $20 on two occasionsduring the 6 weeks before the election,no evidence ofrepayment by Howell was offered, despite the fact that hewas continuously employed during this period byRespondent."It is also clear from the testimony ofArthur Dickens and the lack of disavowal from CollinsthatHowellfurnishedinformationtoRespondentconcerning attendance at union meetings,although it isnot conceded that Respondent requested it.However,thereareotheroffsettingconsiderations.Despite the fact that Howell claimed to have received$140 above his regular pay during the 6 weeks before theelection,he conceded that he requested a $20 loan fromDickens during the same period.Although he deniedborrowing money from both Collins brothers during thisperiod,he conceded that he had done so on otheroccasions. This testimony raises both a question as to whyhe would have needed additional funds at this time andwhy he went to Dickens for a loan if he had nooutstanding loans from either Collins.Although Howell"Howell also testifiedthat Collinsgave him $28 every time he sat out ona Saturday,but this testimony was not further explained."The lackof this evidence is in marked contrast to the evidenceofferedwith respect to Bruce.testified that he was given money by Collins to drink andtalk with other employees and to try to solicit their votesagainst the Union,there is scant evidence to show thatHowell did what was asked beyond observing unionmeetings and reporting as to who was there.HowelltestifiedthatCollins named some employees that hewanted Howell to talk to and that he told Howell certainthings to say to them.Yet despite the fact that some ofthe named employees were called by the General Counseland the complaint alleged that Howell was an agent ofRespondent, none were asked whether Howell had spokento them about these matters,and indeed only a singlewitness testified to solicitation by Howell.In view of theattack on Howell's credibility the failure to show greaterevidence of his antiunion activity raises doubt.While one may argue that Howell's reputation anddrinking habits made him an ideal choice to serve as apaid informer,sincehiscredibilitycould be readilyattacked if it developed that he was a double agent, onemay not ignore the fact that his reputation and drinkinghabits raise serious questions as to his credibility, going asthey do, not only to his veracity but also to his reliabilityas anobserver and reporter. Also it may be questionedwhether one in his position is not more likely than onewith a more stable history to volunteer his services in thehope of currying favor or gaining future reward."In sum, there is sufficient cause to doubt Howell'scrediblity that I am not persuaded that he should becredited. It may well be that Howell's testimony in theseareas was not wholly without foundation and that Collinsmade some of the statements that Howell testified weremade to him, but there is sufficient doubt so that I do notrely on Howell's testimony where contradicted. I do find,however,uponconsiderationofhistestimonyinconjunction with that of Oakley Collins and Dickens, thatHowell did volunteer information as to attendance atunion meetings to Collins and Dickens.t.ConcludingfindingsThe evidence set forth above establishes a number ofthe violations of Section 8(a)(1) alleged in the complaint.Thus,duringthe period before the election Oakley Collinsquestioned a number of employees about their votingintentions," the union sympathies of other employees,90whether they were going to vote,"attendance at union"In this connection a puzzling fact is that when Respondent gave ageneral increase on June 16,1967,Howell was not given the increase, andresigned on the following day because he did not get a raise At that time,at his request,he was given a letter of recommendation by Oakley Collins.However,on June 20, Howell returned to ask to be reemployed and wasemployed It would seem that if Howell had served as an observer atRespondent's request and had been given money to spend in drinking withother employees,he would not have been denied the pay increase generallygiven to other employees,thereby giving him a reason to reveal hisactivities to the Union, particularly if as he testified,he had been offeredan increase during the strike to return to work Nonetheless,even ifHowell had acted as a volunteer,as Respondent had long tolerated hisdrinking and had paid him at a higher rate of pay than most of its otheremployees,it is difficult to understand why he was not given an increase atthis time It seems clear that as Collins testified, for one reason or another,he believed it would be good for Respondent if Howell quit and he didnothing to stop him. While the reason may be unclear,it seems less likelythatCollins would have seen fit to permit Howell to quit because ofdissatisfaction if Howell was in a position to make revelations damaging toRespondent than if he had merely volunteered information to Respondent"Andrew Sorrell,FranklinCarmon,CarltonMalone,LawrenceOtworth,Oscar McCann"Andrew Sorrell"Carl Shepherd, Oscar McCann. COLLINS MINING COMPANYmeetings,66why they attended union meetings,"and theunion activities of other employees."In addition,Collinsasked Frank Laber whether he had signed statements forthe Board and asked Curtis Leffingwell how he had casthis challenged ballot.All of this questioning exceeded thebounds of any proper inquiry, and particularly in thecontext of the other coercive statements which frequentlyaccompanied the interrogation,violated Section 8(a)(1) oftheAct.By various comments Collins also created theimpression that he was maintaining a surveillance overtheir union activities by keeping lists of those for andagainst the union" and lists of those who attended unionmeetings,""describing who attended or what happened atunionmeetings,"indicating awareness of meetings withunion representatives,"and stating that he knew thevoting intentions of the other employees." This conductalso violated Section 8(a)(1).Collins also told a number of employees both that hecould not operate the mine under the Union but wouldgive them raises if the Union was defeated."In someinstances he told employees he could not operate with theUnion withoutmentioning the increases,"'and vice versa."In one instance without being specific,Collins told AndyJack Akershe would make things right for him if hevoted for Respondent. He also told Curtis Leffingwell thatif he ever needed a favor, not to be afraid to ask him. Hetold Carlton Malone before Malone returned to work thathe could not operate with the Union but that if Malonevoted against the Union he would be sure of a job. CollinstoldMcCann that he would work his friends more thanhis enemies.Collins'statements that he could not operate under theUnion must be considered in the context of the Union'scampaign.In its initial letter to the employees,the Unionset forth the wages and benefits paid employees underunion contract in strip mining operations.Those wagesand benefits exceeded by far those granted by Respondent.As the Unionsought to organize Respondent's employeesby pointing to these as benefits the employees wouldderive from a union contract,itwas not unreasonable forRespondent to reply by pointing out that it would beeconomically impossible for it to operate and pay thesebenefits.Although I am persuaded that Collins said morethan merely that it would be economically impossible forhim to operate,Iam also persuaded from the testimonyof Collins and the employees that after the settlementCollins' statements to the effect that he would be forcedto shut down were not intended to and did not convey thethought that Respondent would shut down in retaliationfor the employees'union activities but as a consequence ofthe impossibility of operating under the terms of thecontract which the Union advertised. This far Collins wasentitled to go without violatingthe Act.""Harold Cade, Franklin Carmon,Donald Cade, and Willie Martin."Franklin Carmon"Andy Jack Akers."Andrew Sorrell,Franklin Carmon,Donald Cade, and Johnny Sparks."Carl Shepherd,Harold Cade, and Donald Cade."Carl Shepherd,FranklinCarmon,ClaytonHenderson,andWillieMartin."Andy Jack Akers."Carlton Malone."Andrew Sorrell,Harold Cade,Donald Cade,and Johnny Sparks."Carl Shepherd (Shepherd conceded that he was never promisedanything to vote a,Qeytainsway),Franklin Carmon,Clayton Henderson,James Jenkins,and Qscar McCann."Clayton Henderson and Lawrence Otworth"WilmingtonHeating Services,Inc.,173NLRB No.15,Wagner235However, Collins did not stop at this point, for at timescoupled with this prediction of the consequences of aunion victory and at times independently, Collins told theemployees that a union loss would bring them a wageincrease and an improved overtime allowance. Althoughthereissome evidence, as set forth below, thatRespondent had told the employees before the Unioncampaignstarted that there would be a wage increasewhen a new shovel became operative at Fox Hollow, whathe said before the election did not merely repeat thatpromise.Rather Respondent promised an increase if theUnion lost the election and made good on its promiseimmediately after the election and before the condition ofthe earlier promise was satisfied. I find that the promisesof wage increases before the election violated Section8(a)(1)of the Act." Also unlawful were Collins' lessspecific offer to Akers to make things right for him if hevotedagainst theUnion,hissolicitationofCurtisLeffingwell to ask a favor of him if he ever needed it, hisimplied promise of employment to Carlton Malone, andhis combined threat and promise to Oscar McCann thathe would work his friends more than his enemies whichcontained promisesof benefit and a threat of reprisal inviolation of Section 8(a)(1) of the Act.Finally,I concludethat Collins'statementsto LawrenceOtworth at the time of Otworth's reemployment carriedwith them a threat of reprisal in violation of Section8(a)(1).While there is some ambiguity in Collins'statement that he would have to lay the law down toOtworth, Collins' questioning of him as to his votingintentions and his comment that he would take a chancewith him support the conclusion that by laying the lawdown to Otworth Collins referred to Otworth's unionactivitiesand not to his work. Absent any contraryexplanation, I conclude that Collins sought to convey toOtworth that his chances for employment were related tohis response both then and in the future.Ido not find, however, that Collins' requests toemployees to stay away from union meetings or hisrequest to them to vote no (as distinguished from hisquestioning of them as to their voting intentions) wereviolative of the Act. In view of my disposition of Howell'sand Bruce's testimony, I also conclude that the allegationsof the complaint that Howell was an agent of Respondentthrough whom Respondent violated the Act, as well as theallegations that Respondent bribed both Howell and Bruceshould be dismissed."3.AllegedsurveillanceA number of witnesses testified that they saw OakleyCollins in the vicinity of the Steelworkers hall atSouthpoint,Ohio,on several occasions at times whenRespondent's employees were attending union meetingsthere.Several employees testified simply that they sawCollinsdriveby the hall without stopping.'° Collinsconceded that he drove by the hall on many occasions andtwo or three times as he passed he saw some of hisemployees gathered in front of the hall. The entrance tothe union hall parking lot is located on a heavily traveledIndustrial ProductsCo., Inc,170 NLRB No. 157."Phillips Industries,Inc,172 NLRB No. 32"Further allegations that Denver Richards was an agent of Respondentthrough whom it engaged in additional violations of Sec. 8(a)(l) weredismissed on motion at the hearing."Frank Carrico,ClydeMatthews,Andy Jack Akers, and Frank Laber.According to Akers,the horn ofCollins'car was sounded and Collins 236DECISIONSOF NATIONALLABOR RELATIONS BOARDhighway which the hall faces. The highway runs fromIronton to Southpoint where the plant of one ofRespondent's customers is located. Collins had cause togo to Southpoint from time to time in connection withbusiness and other matters."In dispute is whether Collins did more than drive by thehall and on one or more occasions entered the parking lotof the union hall or an adjacent restaurant to stop there.Collins denied that he ever was on the grounds of theunion hall, with one exception which occurred after theevents herein.Fivewitnesses testified otherwise.CarlShepherd and James Jenkins who were employed byRespondent at the time of the hearing, and LesterRobinson, who was not, testified that on Sunday, April16,during a union meeting, a group of men, includingthem, left the hall and observed Collins in his car on theparking lot between the hall and an adjacent restaurant.According to them, Collins drove out of the lot onto thehighway while they were watching.WilliamMalone,who was employed by Respondent atthe time of the hearing, also testified that he saw Collinson the parking lot near the hall on April 16.'= AccordingtoMalone, it was at night after the end of the meetingaround 9:30 p.m. when he saw Collins.WillieMartin,who was also not employed byRespondent at the time of the hearing, testified that hesaw Collins pulling out onto the highway from the parkinglot.Martin was confused, however, as to the date of thisincident which he first placed during the strike, and then aweek before the election.Shepherd and Jenkins both of whom were employed atthe time of the hearing impressed me favorably aswitnesses. Shepherd in particular was direct and to thepoint in his answers both on direct and cross-examinationand readily conceded that no threatsor promises weremade to him and that he was never asked to vote againsttheUnion by Respondent. Robinson, although not anemployee at the time of the hearing also impressed me ascredible.Although there are differences in the details describedby them, after careful reflection I am persuaded thatShepherd, Jenkins, andRobinson sought to conveytruthfullywhat they observed on the occasion withdiscrepancies in their versions flowing either from failureof observation during a short interval of time or failure ofrecollection. I am not persuaded that these failures aresufficient to warrant the conclusion that their testimonythat they saw Collins on parking lot were fancied orinvented, and I credit their testimony that Collins droveonto the parking lot near the Southpoint hall on April 16where he was observed by some of the employees.In the case of Malone, I have rejected his testimonywith respect to another incident of alleged nighttimesurveillance.Malone'sidentificationof the day as aweekday and his placement of the time of the incidentlater than the other witnesses and after the end of themeeting leaves in doubt whether he was describing thesame incident as the other witnesses. I do not rely on histestimony as to this incident. As for Martin, it is difficultto tell from his brief testimony when the incident which hedescribed occurred and whether it was the same incidentas that described by Shepherd, Jenkins, and Robinson. Ibase no further findings on his testimony in this regard.As for those occasions when Collins was observedmerely driving by the Southpoint hall, for the reasons setforth above in connection with similar incidents during thestrike, I find the evidence insufficient to establish thatCollins sought thereby to engage in surveillance of theemployees' union activities. However, absent any evidenceto show a purpose unrelated to observation of unionactivities, I conclude that Collins' presence on the parkinglot near the hall was not coincidental and was for thepurpose of engaging in surveillance of the meeting inviolation of Section 8(a)(1) of the Act. In reaching thisconclusion I have considered the abundant additionalevidence,much of which is uncontradicted, whichestablishesCollins' continuing interest both before andafter execution of the settlement agreement in the identityof employees attending union meetings.4. The wage increaseOn Friday, June 16, 1967, 3 days after the -election,Oakley Collins assembled the employees and told themthat he was trying to work out increases for them and thatno one on the job would make less than $100 a week ifthey came out and worked. A number of employees weregiven increases effective that date."At this timeRespondent also started to pay at least some of itsemployees time and a half for overtime work.OakleyCollinstestifiedthatbeforetheunionorganizing campaignstarted, when Respondent purchasedaMarquette electric shovel and made plans to consolidateitsminingoperations at Fox Hollow, Collins had toldsome of the employees that there would be a reasonablewage increasewhen the shovel got to Fox Hollow. Untilthe strike Respondent mined at two separate locations.Two weeks after the strike, mining activities at one of thelocations,LaGrange, were terminated and Respondentbegan to move equipment from LaGrange to Fox Hollowto consolidate operations and equipment at that location.Although the Marquette shovel had been purchased a yearbefore, it had not been moved to Fox Hollow at the timethe increase was given and did not in fact becomeoperative until late 1967, at the time when Andrew Sorrelland BascomOwens were transferred from operators' tooilers'duties."A number of employees testified that they had heardrumors before the Union appeared on the scene that therewould be increases after Fox Hollow got into production,although none of them testified that they heard thisdirectly from Collins. Two employees testified that theyheard that the raise would be given when a shovel wasmoved from Superior to Fox Hollow."IhavecreditedthetestimonyofCollinsthatRespondent had communicated to employees an intent togrant futureincreasesat the time it began to formulate itsplans with respect to Fox Hollow. As to the exact natureof the promise, i.e., whether it was contingent on FoxHollow getting into production, the move of the shovelwaved It is not clear whether they were describing the same or separateincidents."Although several employees testified that they saw Collins pass the hallon a Sunday,Collins testifiedwithout contradiction that Respondent'strucksmade deliveriestoSouthpointon Sundays and that maintenanceproblems sometimes required that he go to Southpoint on Sundays."Malone described the time as a weekday evening.However,April l6was a Sunday"It is not clear whether any employee other than Howellfailed toreceive an increase.To the extentthatthe recordindicates,the increasesranged from15 to 35 centsan hour and amountedto increases of 10percent or more above previously existing hourly rates'This isclear from the testimonyof Collins and Laber,as well asSorrell and Owens."Thiswas evidently a different shovel from the Marquette shovel and itarrived at Fox Hollow before the election COLLINS MINING COMPANY237from Superior,or the arrival of the Marquette shovel,while the testimony of the employees as to the rumors isto some extent more favorable to Respondent's positionthan that of Collins,IagaincreditCollins.Collinscertainly was in a better position than his employees toknow what he had in mind. Collins not only testified thathe had promised the increase to take effect when theMarquette shovel went into operation at Fox Hollow, buthe testified further that when he announced the increasesafter the election, he told the men he was trying to workout a reasonable increase even though the shovel had notgone into operation yet, explainingthat theywere in theprocess of moving the machine into the area at that time.Iconclude accordingly that Collins had told at least someof the employees before the union campaign that therewould be an increase when the Marquette shovel becameoperative at Fox Hollow."Although the increases were not granted until after theelection,the increases were unlawfully promised before theelection in the event the Union lost and were granted infulfillment of the unlawful promise.The grant no less thanthe promise interfered with employee rights and violatedSection 8(a)(l) of the Act.77 As the increase was grantedata time when the results of the election wereindeterminate because of the challenged ballots and thepossibility that objections would be filed, it must beviewed as an attempt to further undermine the Union inthe event of either a certification or a second election."E. The AllegedPostsettlement Violationsof Section8(a)(3)1. IntroductionFollowing execution of the settlement agreement, aperiod of confusion appears to have existed. Although theagreement was approved on February 6 and the noticewas posted by Respondent on February 13, the employeesremained on strike until February 20 and did not respondtoRespondent's representations that the charges had beensettled.Respondent made efforts to recall employees, butfew employees responded to the recall before February 20.On or about that date pickets were removed, andemployees began to return to work as called byRespondent.At thatpoint,althoughRespondent hadinitially indicated to some employees that they had lostreemployment rights by rejecting offers of reinstatement,Respondent again offered reemployment to employees asneeded in order of seniority,with exceptions discussedbelow,without regard to whether they had refusedreinstatement before February 20.The complaint alleges that following the settlementRespondent engaged in further acts of discrimination byrequiring employees to take physical examinations as a"Collins testifiedtwice that he had told the men there would be anincrease when the shovel arrived at Fox Hollow and once that he told themthere would be an increase when it became operative there.The recorddoesnot indicate the interval,ifany,between the time it arrived at FoxHollow and thetime it became operative in late 1967. However, the time itbecame operative would appear more significant in relation to the timingof a wage increase than the time of thearrivalof theshovel, and Iconclude that it was Collins'stated intent to relate the increase to theoperationof theshovel if,indeed,there was any practical difference in thetwo versions."N L.R.B. vExchangeParts Company,375 U.S. 405;Noma LilesCorp,170 NLRB No. 142"RalphPrinting& Lithographing Co.,158NLRB 1353, enfd. asmodified 379 F.2d 687 (C.A. 8).condition of reinstatement, subcontracting work to avoidreinstatingemployees who were discharged in December1966, requiring reinstated employees to perform additionalduties to avoid reinstating other employees, offeringCurtisLeffingwell reinstatement to a position whichRespondent knew that Leffingwell was incapable ofperforming to force him to reject the offer, and refusing toreinstate 15 named employees in accordance with theterms of the settlement agreement because of their unionactivities and in order to discourage membership in theUnion."2.The requirement of physical examinationsFour employees, all truckdrivers,80 testified that atvarious times following the strike, they were asked to visitadoctor supplied by Respondent to take physicalexaminations in order to become eligible to return towork. None had taken physical examinations previously.When Otis Martin was asked to take the physical he wastold that it was required by the Interstate CommerceCommission, and Oscar McCann was told that a physicalexamination would be required even before the unionactivitybegan,but he did not take it until after the strike.Ifind, as Coleman Collins testified, that Respondenthad been told by an ICC examiner in September 1966thatRespondent had to have all its drivers examinedbefore January 1, 1967.81 For reasons unrelated to theunion activities of the men the matter was not pursuedbefore the strike began, but there can be little doubt thatthe institution of the requirement of physical examinationsat the time of reinstatement of the drivers was attributableto ICC requirements and not to any desire to discriminateagainst the drivers in their reinstatement.Accordingly, Ifind no merit in the allegation of the complaint thatRespondentdiscriminatorilyrequiredthephysicalexaminations in violationof the Act.3.The subcontractingA brief description of Respondent's operations isrequired to place the facts relating to this issue in context.Respondent operates a strip mine.In order to reach thecoal, overburden,which lies above a seam of coal andconsists of dirt and rock or shale,must first be removed.The coal is then removed. A small portion of the coalmined by Respondent is sold as raw coal.Raw coal isdelivered directly to the customer from the mine withoutfurther processing.The remainder is separated from slateor other impurities and taken to the Respondent's tipplewhere it is washed and screened,and then delivered tocustomers. Respondent owns two types of heavy haulingequipment known as cat wagons and Dart haulers whichare utilized to haul coal from the pit to the tipple. It alsoowns a number of tractors and trailers which haul coalover the road to customers.Respondent conceded that after the strike it used someindependent contractors to haul coal for it,but denied thattheuseof the outside haulers was discriminatorilymotivated.Both Oakley and Coleman Collins testified"At thehearing a motion to dismiss the allegations of the complaint asto 2 of the 15 named employees, Franklin Carmon and Ted Sergeant, wasgranted in the absence of any evidence to support the allegations as tothem."Otis Martin,Carl Shepherd,Oscar McCann, and JamesAldridge."I have credited Coleman Collins in this regard.His testimony iscorroborated by the testimonyof OscarMcCann and an ICC report datedSeptember27, 1966,which was received in evidence. 238DECISIONSOF NATIONALLABOR RELATIONS BOARDthat at thetimeRespondent started to utilize independentcontractors after the strike, all of Respondent's equipmentinoperatingconditionwas manned,and the contracthaulerswere used to supplement Respondent'shaulingcapacity rather than to replace any portion of it.Following the strike, it appears that Respondent did notutilize any independent or contract haulers to haul coalfor it untilsometime inJuly 1967.83 The contract haulerscarry loads smaller than those carried by Respondent'strucks, and for the most part have been utilized to haulraw coal directly from the pit to two of Respondent'scustomers who purchase raw coal.During the strike one of the customers,a largeindustrial plant located at Southpoint, started to purchasecoal from a number of different sources as Respondentcould not fill its needs. It has continued to buy frommultiple sources since the strike. The effect of the increasein its sources has been that each day many more trucksmade coal deliveries to that plant than before the strike.Congestion has increasedat the unloadingarea and thenumber of roundtrips a singletruck can make in one daybetween Respondent's pit and the plant has been reduced.-At the time the subcontractors began to haul coal,Respondent'smonthly production had been restorednearly to prestrike levels and in the months whichfollowed it equaled or exceeded them.AlthoughtherecordestablishesthatsomeofRespondent's drivers were not recalled at any time afterthe strike, the evidence is uncontradicted that at the timeRespondent started to utilize contract haulers, all of itsoperablehaulingequipmentwasmanned,"and noevidence was offered to show that Respondent had thecapacity to employ more drivers rather thanutilizeindependenthaulers."While there is uncontradicted evidence that the earningsofWilliamMalone, a cat wagon driver, declined duringthe period after his recall when independent haulers wereused,Respondent offered testimony, whichwas alsouncontradicted, that its cat wagons were old and in pooroperating condition so that they were frequently down forrepairs.Although as set forth below there is someevidence to indicate that Respondent was not anxious toemploy Malone, on the state of the record before me Icannot conclude that the use of the independent haulersrather than the poor condition of the catwagons wasresponsibleforthedecreaseinMalone'sworkopportunities.Accordingly, I conclude the evidence is insufficient tosupport the conclusion that the independent haulers wereused to evade Respondent'sobligationsto reinstate and"Although the testimony of Coleman Collins at one point indicates thatcontract haulers were used immediately after the strike, Oakley Collinstestified that after the strike the first contract hauler appeared on the jobin July.His testimony is essentially corroborated by William Malone whotestified that the contract haulers first appeared after he returned to workinMay,James Aldridge who testified that they first appeared in July, andDayton Minix who testified that they first appeared in August"These findings were based on the uncontradicted testimony of Colemanand Oakley Collins. Their testimony indicates that a similar problem existsin connection with deliveries to other customers as well"Oakley and Coleman Collins so testified."Coleman Collins testified that at the time of the hearing Respondenthad 9 or 10 tractor-trailers in operation,and utilized 8 contract haulers allof whom did not haul for Respondent every day. Collins had 10 trucks ofits own in use before the strike.There is no explanation in the record forthe decrease in the number of drivers needed by Respondent to man itsequipment after the strike,but it would appear that the burden was on theGeneralCounsel to establish that Respondent could have utilizedadditional drivers to overcome the explanations offered by Respondent.employ its drivers who supported the Union rather than,asOakley Collins testified, to supplement Respondent'scapacity to deliver coal and increase its production.4. The offer of reinstatement to Curtis LeffingwellThe complaint alleges that Respondent required someemployeestoperformadditionaldutiestoavoidreinstatement of other employees who were discharged inDecember 1966.The complaint also alleges thatRespondent offered Curtis Leffingwell reinstatement underthe terms of the settlement agreement to a job which hewas incapable of performing in order to force him toreject the offer.As both allegations relate to CurtisLeffingwell they will be considered together.CurtisLeffingwell had worked for Respondent forabout 12 years before his discharge. At the time of hisdischarge he worked from 6 p.m. to 7 a.m. each night. Hegreased Respondent's trucks, changed their oil and filters,and did other mechanical work around Respondent'sgarage.Leffingwell was considered a mechanic's helper.86At some point after Leffingwell's discharge OakleyCollins visited his home. Collins told him that he wassorry he had fired him and would admit that he made amistake.87However,hedidnotofferLeffingwellreinstatement at that time.Around May 1, Leffingwell was called to Respondent'soffice.Coleman Collins told him he wanted Leffingwell toreturn to work as a mechanic on the hill equipment.Leffingwell said he did not think he could do the work.Collins expressed a contrary opinion and said that if hecalled Leffingwell's brother, Sam, back they could do thework together, but that he could not call Sam becauseGarlandWineka had not yet been recalled. Collins saidthat he could not do what he wanted to because of theNLRB's supervision of the implementation of thesettlement agreement. Leffingwell told Collins to give hima week or two to make a decision, and Collins agreed togive him time.B" Leffingwell was in business for himselfcutting pulpwood at the time and had some equipmentthat he wanted to get rid of. He told Collins that he wouldneed 2 weeks to wind up his business. Leffingwell in factmade arrangements with another man to learn to operateLeffingwell's equipment and take it over, but Leffingwellbecame dissatisfied with the way he treated the equipment,and Leffingwell went back to cutting wood.Immediately after theirMay 1 conversation, Collinssent Leffingwell a letter dated May 2, 1967, confirmingtheirconversation.The letter stated "It is mutuallyunderstood your employment is dependent upon yourabilitytoperform the duties of a mechanic." Animmediate reply was requested. Leffingwell did not answerthe letter and did not return to the office to discuss thematter further.However, sometime after receiving theletter he met Coleman Collins by chance and told himthat he could not return. He was not offered a jobthereafter.Leffingwell testified that he had done some mechanicalwork in his prior employment but could not do all thatwas required of a mechanic. As he saw it under the termsoffered him, he would be required to do all kinds ofmechanical work if he accepted the job."Allwitnesses, includingColeman Collins, and mechanics GordonSalyers and Frank Russell,who testified for Respondent, so describedLeffingwell"Leffingwell so testified without contradiction"Leffingwell testified to this conversation without contradiction. COLLINS MINING COMPANY239Three drivers testified without contradiction that afterthe strike the truckdrivers were required to grease theirtrucks and change their oil and oil filters." These dutieshad been performed by Leffingwell before the strike, andno explanation was offered for the transfer of these dutiesto the drivers after the strike.Although the evidence indicates that Leffingwell'srejection of Respondent's offer of reinstatement may haverested atleast in part on his difficulties in disposing of hislog cutting equipment, it is clear that Leffingwell was notoffered reinstatement to his former or a substantiallyequivalentpositionasrequiredby the settlementagreement.As will be seen below, Respondent latersought to justify passing over Garland Wineka to recallLeeMiddleton on the ground that Middleton was amechanic whileWineka was only a helper.Respondentofferedevidenceatthehearingtoestablishthatmechanics, unlike helpers, were expected to perform a fullrange of mechanical work. Yet Leffingwell, who had notworked as a mechanic before the strike, was explicitly toldinColeman Collins' letter of May 2, confirming theirconversation,that his employment was dependent upon hisability to perform the duties ofamechanic.Whateveradditional reasons Leffingwell may have had for rejectingthe offer, it is clear that Leffingwell, as he told Collins,did not consider himself qualified to do a mechanic'swork, and it is impossible to say that his response wouldhave been the same if he had been offered reinstatementto his former job.Iconclude therefore,at the very least,Respondentfailedtocomply with the terms of the settlementagreementby offering Leffingwellreinstatement to hisformer or a substantially equivalent position,and that hisrejection of the offer of a different job did not extinguishhis reinstatement rights.As noted the complaint alleges that in offeringLeffingwell a mechanic's job, Respondent's purpose wasto force him to reject reinstatement and that Respondentreassigned some of his former duties to other employeesto avoid reinstating him. There is evidence to supportthese allegations.As set forth above, Leffingwell was anearly supporter of the Union and allowed his home to beused for organizationalmeetings.Oakley Collins letLeffingwell know thatunion organizershad been seen athis house, and after Leffingwell was discharged, Collinstold another employee that he had gotten the ringleader.One may not ignore the settlement agreement as anindication thatRespondent changed its ways after itsexecution,and indeed Leffingwell himself testified thatOakley Collins communicated an apology to him at somepoint after his discharge.However,measured againstRespondent's other postsettlement conduct found herein tohave violated the Act, one is drawn to the conclusion thatRespondent's desires to frustrate the Union's efforts tobecome the representative of its employees overcame anygood intentions it may have had and colored its treatmentof Leffingwell. If the offer to Leffingwell was made ingood faith and out of a desire to offer him improvedemployment because his old job was not then available, itis impossible to understand why Leffingwell was treatedthereafter as having quit his job when he sought to vote inthe representation election.ThatRespondent at all timestook the position that Leffingwell was obligated to acceptthe offer,in contrast to its treatment to Wineka, who ifanything appeared more qualified than Leffingwell to do amechanic'swork,supportsthecontentionthat"James Aldridge,Oscar McCann, and Donald Cade.Respondent's offer was not made in good faith. ThatRespondent's offer was intended to avoid rather thanfulfill its obligation to Leffingwell also appears from thetransfer of some of his former duties to the drivers. Whilethesewere not Leffingwell'ssoleduties,one cannotoverlook the fact that Respondent's witnesses testified thatduring this period it was suffering considerable mechanicaldifficultywith some of its older equipment, and indeedwhen it recalled Frank Laber in August, Laber wasassigned to work part time as a mechanic's helper despitethe fact that he had previously driven a fuel truck fulltime.Thus, it is difficult to conclude that Respondentcould not have utilized Leffingwell's services in his formercapacity.To be sure the inference as to Respondent'smotivation in offering Leffingwell the mechanic's job andtransferring some of his former duties to other employeesis not so strong that it could not have been overcome byplausible explanations for these actions. But both wereunexplained. I conclude accordingly on the record beforeme that Respondent offered Leffingwell reinstatement to ajob he could not perform either to force him to rejectreinstatement or to put him in a position from which itcould justify a later discharge if Leffingwell accepted andthatRespondent assigned duties formerly performed byhim to other employees to avoid offering himreinstatement to his former job thereby violating Section8(a)(3) and (1) of the Act.5.Alleged refusals to reinstate strikers in accordancewith the settlement agreementa.Andrew SorrellSorrell had been employed since 1953 and worked as adiesel dragline operator before the strike. Sorrell was thirdin order of seniority among the dragline operators on thepreferentialhiring list.Immediately after the posting ofthe settlement agreement Oakley Collins attempted to findSorrell to recall him to work. Sorrell was absent from hisIronton address during part of this period and Collins didnot find him. He recalleda less senioroperator.Within aweek, around February 20, Sorrell telephoned Collins andasked him if he wanted to talk with him. Collins toldSorrell that he wanted him to come back to work at theend of that week. Collins told him that he had beenlooking for him for about a week to ask him to return towork, had been unable to reach him, and had to callsomeone elsein ahead of him. Within a week thereafterSorrell returned to work.99Even if Sorrell's recall occurred several days after hespoke to Collins, as Sorrell testified, I find thatRespondent's recall of Sorrell complied with the terms ofthe settlement agreement under these circumstances. Tothe extent, if any, that Sorrell's recall was deferred due toearlier recall of a junior employee, the deferral was due tocircumstancesnot within Respondent's control.""Sorrell and Collins were in basic agreement as to the content of theirconversation,and disagreed only as to whether Sorrell was asked to cometo work immediately or 6 days later Sorrell's version of the conversationcorroborates Collins' testimony that Collins had been looking for Sorrelland had sent word with other employees that he wanted to speak withSorrell."Evidence was also offered that in January 1968 Sorrell and anotherdragline operator,Bascom Owens, were transferred to jobs as oilers,apparently in conjunction with the replacement of a diesel draghne, whichthey had formerly operated,by an electric stripping shovel.Although theGeneral Counsel adduced some evidence which seemed to be for thepurpose of showing that Sorrell and Owens should have been given jobs 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.CharlesWallCharlesWall operated a loading shovel before thestrike.The evidence is in some conflict as to an allegedoffer of reinstatementtoWall.All witnesses are agreedthat a call to which several persons listened on extentiontelephones was made from Respondent'soffices toWallsometime between February 16 and 19.According toRespondent'switnesses,Wallwas toldtherewas asettlement agreement and was asked to return to work.They testified,although with minor variation as to thewords used,thatWall indicated that he might come downand talk it over with them.According to Wall,he couldnot hear clearly during the telephone conversation and didnot hear any offer of employment. He testified that hesaid that he would come down and talk to them to findoutwhat the call was about.Wall never went toRespondent's office.However, thereafter,on February 19,Wall tried to reach Oakley Collins at his home bytelephone and on February 21 and 23, he tried to call himatRespondent's office.He was not successful in reachingeither Collins on any of these occasions."As set forth above,there was a period of confusion withrespect to the recall of strikers following the execution ofthesettlementagreement.The Unionmaintained itspicket line until February 20, and prior to that date,employees generally refused to return to work apparentlyentertaining doubt that a settlement agreement had beenentered and that the strike was ended. As ColemanCollins testified, Respondent did not regard these refusalsas quits but started again at the head of the list to recallemployees after the pickets were withdrawn.In thesecircumstances,whatever the exchange between Wall andOakley Collins during the telephone call, I am persuadedthatWall's failure to return to work after the call was notto be construed by Respondent as a rejection of a timelyoffer of reinstatement and that Wall did not thereby losehis reinstatement rights under the settlement agreement.Thus by removing Wall from further consideration forreinstatement,Respondent violated the terms of thesettlement agreement.At the same time, however, it is not clear that after thestrike ended there was an opening to which Wall shouldhave been recalled.The agreement required only thatRespondent recall strikers in accordance with the order oflisting on the preferential hiring list for a period of 1 yearfrom the date of the establishment of the list.Prior to thestrikeDayton Minix and Charles Wall operated loadingshovels at Respondent's two pits.There are also threeother loading shovel operators listed on the preferentialhiring list,one of whom,Donald Shepherd, was senior toWall and two of whom, Robert Joseph and David Miller,were junior.The evidence is not at all clear as to howmany shovel operators were required and utilized byRespondent after the strike.Respondent consolidated itsmining operations at the Fox Hollow area shortly afterthe strike. Although Respondent continued to utilize twoloading shovels located about I mile apart from eachother, Dayton Minix, a shovel operator who was senior toCharlesWall, operated both shovels alternately and thereisno evidence that any shovel operators,other thanoperating the electric stripping shovel,the complaint does not allegediscrimination against them in this respect. In any event,even if this issuewas properly before me, the evidence does not establish that Sorrell andOwens were qualified to operate the electric stripping shovel."That the calls were made was corroborated by Wall's telephone bill onwhich they were listed as toll calls There is no indication whether he leftword that he had called or asked to be called backMinix, were employed following the strike."In thesecircumstances I conclude that the General Counsel hasfailed to establish that there was a job opening for CharlesWall to which he should have been recalled following theend of the strike pursuant to the settlement agreement.c. James RichardsRichards was a bulldozer operator before the strike.Although the General Counsel contended that Richardswas notproperly reinstated in accordance with theseniority date shown for him on the preferential hiring list,the General Counsel also sought to establish that the dateshown for Richards on the preferential list was improperand that Richards should have been third rather than fifthin order of seniority.While it is arguable that Richardsshould have been given an earlier seniority date on thebasis of his testimony that he was laid off because of lackof work for a period of 8 months during the early portionof his employment, I conclude that the order of listing onthe preferential hiring list must be considered binding forpurposes of determining whether Respondent compliedwiththe settlement agreement.The settlementagreementprovided that Respondent was to reinstate employees inaccordance with the preferential hiring list. That listshowed Richards as fifth in order of seniority and noattempt was made, insofar as the record shows,to havethe list corrected prior to the hearing in this case.There is also no evidence to support the GeneralCounsel'scontention that Richards was not recalled inaccordance with his position on the list.Henderson andSprouse, both of whom were recalled, appeared aboveRichards on the preferential hiring list.Richards was notrecalled until 2 or 3 weeks before the hearing in this caseatwhich time he refused reinstatement. There is noevidence that any employee who operated a bulldozer andwas junior to Richards was recalled prior to the offer ofreinstatement made to Richards.Accordingly,IconcludethatRespondentdid not violate the obligation that itundertook under the settlement agreement with respect tothe recall of Richards.d.Clayton HendersonClaytonHendersonwas a bulldozer operator whoappeared third on the seniority list of bulldozer operators.Henderson testified that he was recalled on June 5 andthat at the time of his recall there were only two otherbulldozer operators working,both of whom were senior tohim. He was returned to work on the night shift althoughhe had been working days before the strike.There is noevidence, however, that Henderson was recalled out ofturn.The major question raised as to Henderson was whetherreplacements who worked as bulldozer operators duringthe strike were permitted to continue operating bulldozersafter the strike,at a time when Respondent should have"Attempts were made to establish that Clifford Giles was employedduring the strike and retained for a time after the strike ended to operate aloading shovel The evidence establishes that Clifford Giles first appearedon Respondent's payroll on January 16,1967, and last appeared on itspayroll on March 24,1967. Coleman Collins testified that Giles was hiredduring the stoke and operated a small loading shovel.However, theevidence does not establish in what capacity Giles was employed after thestrike. In any event for reasons set forth in greater detail below inconnection with the reinstatement of Otis Martin,Iconclude that anyfailure to displace Giles immediately would not establish the existence ofan opening to which Wall should have been recalled COLLINS MINING COMPANY241recalledHenderson.The evidencein this respect showsthatPeteMullins and Ed Shope had both operatedbulldozers during the strike." According to ColemanCollins,however,when Respondent began to reinstatestrikers,bothShope and Mullins stopped operatingbulldozers and returned to their former employment.Respondent's payroll records raise some question as to theaccuracy of Collins' testimony, but apart from thoserecords, there is no affirmative evidence to show that infact Shope and Mullins performed bulldozer operator'swork after February 20, 1967." There issome evidencealso that on occasion Foreman Pete Chaffins and graderoperator C.J. Malone operated bulldozers, but there is noevidence to indicate that the operation of bulldozers byeither of them was more than occasional. I conclude thatthe evidence does not establish the failure to reinstateHenderson in accordance with the terms of the settlementagreement.e.OtisMartinOtisMartin had been an over-the-road truckdriver forRespondent before the strike started. A few days beforetheendof the strikeMartin refused an offer ofreinstatement because the pickets had not been removed.Sometime in March or April Martin was called in byColeman Collins who told him that he would need aphysical examination before he could return to work."Martin was examined. Collins told him that he wouldnotifyMartin when to come back to work. On April 20Foreman Chaffins, who was Martin's stepfather, stoppedatMartin's house and told him that Coleman Collinswanted Martin to report for work the next day. Martinreplied that he was working at Clark Wire and wouldhave to give notice there before he could return to workfor Respondent. Chaffins reported to Collins the next daythatMartin said he could not return then because hewanted to give notice at Clark Wire. Collins sent Martina letter dated April 22 which stated "This letter is toconfirm your notification on 4/2067, by Pete Chaffins, toreturn to work on 4/21/67." This letter was received byMartin on April 24. In the meantime,on the evening ofApril 23 Oakley Collins telephoned Martin at Clark Wirewhere Martin was working on the 11 p.m. to 7 a.m. shift.Collins askedMartin to report for work the followingmorning.Martin replied that he would be too tired towork the next morning and that he wanted to give noticeto Clark Wire.On April 26, Martin's wife wrote a letter for him whichhe signed and mailed to Oakley Collins. The letter stated"You asked me to return to my old job as truckdriver onfull-time. I want to do so and I want to give proper noticetoClarkWire Co. SoIwant you to let me know in"The settlementagreementprovided thatreplacements hired during thestrikewhowere not in theemploy of CollinsMiningCompany onDecember 14, 1966, were tobe dismissed if necessary so that strikers couldbe reinstated.Shope and Mullins appear to have been on Respondent'stimber operation payroll before thestrike and were transferred to themining company payroll during the strike where they remained until thelatter part of March."For reasons set forth below in connectionwith OtisMartin,Iwould inany eventconclude that the General Counsel failed to establish that anopening existed to which Henderson should have been recalled even if theywere not promptly removed from the bulldozers."Before this, shortly after the strike ended,Collins toldMartin therewere no jobsbecause he had not returned to work when he was called.However,itisclear thatRespondent did not treat Martinor otherssimilarly situated as having forfeited their reinstatement rights.writingthe exact date and time to return to CollinsMiningCo. to work, I will give proper notice to Clarks.Please let me know as soon as possible." Martin receivedno reply to this letter.97Earl Jenkins who was junior to Martin returned towork as a truckdriver on February 17 and workedthereafter." Several new drivers were hired during thestrike.Payroll records indicate that at least two of them,LowellBlanton andTruman Rice, continued to work untilMarch 13, 1967."There are three questions which must be answered withrespect to Respondent's failure to reinstate Martin. Thefirstandeasiest iswhetherMartin should have beenrecalled immediately after the strike to work in place ofEarl Jenkins, a junior driver. Pay records refute Jenkins'testimony that he returned to work 2 weeks before the endof the strike, but they also establish that he returned onFebruary 17 during the period of confusion whichfollowed execution of the settlement agreement and theend of the strike on February 20. Although the strikers'rights toreinstatementwere not extinguished by refusingto return until the strike ended, the settlement agreementprovided only for displacement of employees hired duringthe strike. It did not provide for displacement of formeremployees who worked during the strike or of strikerswho had already been reinstated.As Jenkins wasreinstated before the end of the strike, under the terms ofthe agreement his displacement was not required to makeroom for strikers who appeared above him on thepreferentialhiring list.Accordingly, I conclude thatRespondent was not required to reinstateMartin onFebruary 20 in place of Jenkins who returned a few daysbefore.More difficult is the question posed by Respondent'sfailuretodisplacedrivershiredduring the strikeimmediately upon its conclusion to make room forreturningstrikers.Although the evidence shows that twodrivers hired during the strike remained on Respondent'spayroll for 3 weeks after the strike ended,it isnot clearwhether they were replaced by other drivers when theyleft,and no explanation was offered for the failure todisplace them earlier. However, if they were replaced, itappears that they must have been replaced by drivershaving greater seniority thanMartin who, rather thanMartin,were entitled to earlier reemployment. If notreplaced, it would appear that there was at most 3 weekswork available for Martin and one other driver, as there isno allegationthat Respondent curtailed its production andemployment at that time to avoid reinstating strikers.Although the record strongly suggests that Respondentwas less than prompt in displacing employees hired during"These findings are based on the composite of the testimony of Martin,Chaffins,and ColemanCollins.AlthoughMartin displayed considerableconfusion as to the sequence of events, the letters,registered mail receipts,and the testimony of Martin andChaffinsin the representation hearing onApril 24,contemporaneous with the events,make the sequence clear.Where Martin's testimony is in conflictwith that of Chaffins, I havecreditedChaffins whoserecollection appearedto bebetter thanMartin's.With respect to the telephone conversation between Martin and OakleyCollins on the night of April23, onlyMartin testified and I have creditedMartin's testimony in that regard except to the extent that the letter whichwas writtenon April 26,contradicts his testimonythat Collinsstated thatwork would probably not be full time."Although Jenkins testified that he returned to work about 2 weeksbefore the end of the strike,the date of his return was stipulated fromRespondent's payroll records."Harold Cade testified that there were five new employees drivingtractor-trailers when he returned to work.According to Cadetheyworkedfor a while and then left. 242DECISIONSOF NATIONALLABOR RELATIONS BOARDthe strike, I find it difficult to conclude on the facts beforeme, including the confusion which followed the settlementagreement and the consolidation of Respondent'sminingoperations at the Fox Hollow area,that the retention ofthe drivers for 3 weeks after the strike is sufficient toestablish that there were full-time driving jobs availablefor the striking drivers from which the new hires shouldhave been displaced immediately after the strike in orderto comply with the settlement agreement.The final question is whether Martin was given asufficient offer of reinstatement in April so that his failureto return at that time may be deemed to have terminatedhis reinstatement rights.Martin was offered reinstatement to his former job onApril 20 and 23. In both instances he was asked to reporton the following day. In both instances it appears that hedeclined the offer because of his desire to give propernotice to Clark Wire where he had obtained employmentafter going on strike and in the second instance because hewould be too tired to work for Respondent immediatelyafter coming off of the night shift at Clark Wire. In hisconversationwithOakley Collins on April 23, Martintestified thatCollins stated that he would have to getsomeone to return in Martin's place, and James Aldridgewas recalled, reporting for work 2 days later.There can be no doubt that Martin was offered hisformer job but on terms which required that he promptlyseverhisemployment at ClarkWire and returnimmediately to Respondent.Insofar as the record shows,Martin did not indicate what he considered proper noticetoClarkWire to be, and when he asked for opportunitytogive such notice,Respondent did not indicate anyperiod of time that he might be allowed before reportingto work. Both Coleman Collins' letter confirming the offerconveyed through Chaffins' and Oakley Collins' telephonemessage indicatedrather thatan immediate return wasrequired.When Martin sought to pursue the matterfurther in his written response, Respondent did not reply.The reporting dates given Martin first by Coleman andthen by Oakley Collins were not reasonable under thecircumstances.Martin had the right to take interimemployment and could not have been expected to awaitrecall at some indefinite future time without finding otherwork.Thathe resisted severing that employment withoutnotice was not unreasonable.When Respondent requestedMartin to return and discovered his reason for refusing toreporton the dates requested,theburdenwas onRespondent to adjust its offer to give Martin a reasonabletime within which to conclude his interim employment andreturn.'InthesecircumstancesIconcludethatRespondent'soffertoMartinwasnotavalidunconditional offer of reinstatement,'and Respondent didnot comply with the terms of the settlement agreement inpassing overMartin to reinstate Aldridge and failingthereafter to reinstate Martin as other openings arose.'Although Coleman Collins testified that he sent the letter to giveMartin time to come in,the letter did not indicate that Martin had timebut if anything conveyed that Martin had already failed to report in thetime allowed him, making any action on his part to give notice to ClarkWire both futile and destructive of his own interests without assurance thata job awaited him after working out his notice.'Phis is not to say that Martin was entitled to establish the amount oftime which he required to give notice Had Respondent set a reasonabledate in response to Martin's objections and had Martin then taken theposition that he wanted a longer period,a different question would bepresented.Here Martin twice was offered reinstatement on terms whichgave him no opportunity to give notice to his interim employer, and wasgiven no alternative after stating his objection.f. James Aldridge, Oscar McCann and Willie MartinJames Aldridge, Oscar McCann, and Willie Martinwere, likeOtisMartin,employed as over-the-roadtruckdrivers before the strike. Aldridge and McCann, inthat order, were immediately below Otis Martin in orderof seniority on the preferential hiring list. Although WillieMartin appeared to believe that he should have beenrecalled ahead of Aldridge, he was next to last among thedrivers on the preferential hiring list, and that positionappears to have been warranted by a break in his servicein 1966.'Aldridge was recalled on April 25, as set forth above,when Otis Martin failed to report on April 24. McCannwas recalled onMay 22. The only driver junior toAldridge and McCann at work when they were recalledwas Earl Jenkins. For reasons set forth above, I havefound that Respondent was not required to displaceJenkins,who returned before the end of the strike, tomake room for other drivers. Likewise, I have found therecord insufficient to establish that there were permanentjobs available for the drivers immediately after theconclusion of the strike. In the case of Willie Martin whowas never recalled, there is no evidence that there was anyjob opening which his seniority entitled him to fill at anytime prior to the hearing herein. Accordingly, I concludethattheGeneralCounsel failed to establish thatRespondent refused to reinstate James Aldridge, OscarMcCann, or Willie Martin in compliance with the termsof the settlement agreement.g.William MaloneAs set forth Respondent utilizes two kinds of haulingequipment to haul coal from the pit to the tipple. One isknown as a DW-20 hauler or a cat wagon. The other isknown as aKW Dart hauler. After the strike Respondenthad three Darts and five cat wagons. The Darts wererelatively new and in good operating condition.The catwagons had been purchased between 1959 and 1961 andwere in poor condition, having an expected life from 4 to6 years. Of the five cat wagons, Respondent found itdifficult to keep more than one in operating condition atany time after the strike.The catwagonshold a 40-ton load in contrast to Dartswhich hold a 60-to 70-ton load. The cat wagons are slowerthan the Darts and can make approximately five roundtrips between the pit and the tipple in an 8-hour day. TheDarts can make six or more round trips during that lengthof time.There is evidence that cat wagon drivers requiresome instruction in the operation of Darts before they candrive them,but the amount of instruction is in dispute.Before the strikeWilliam Malone drove a cat wagon.Malone joined the strike. Malone was recalled to workafter the strike on May 1, 1967. At the time of his recall,Oakley Collins told him that he had been in the Unionwith both feet and that he wanted to have a long talk withhim.'Among the combined group of cat wagon and Dartdrivers,Malone was second in seniority as shown on the'Harrah'sClub,158NLRB 758, 759, 762,J.H Rutter-RexManufacturing Company,158 NLRB 1414, 1533-34, enfd. as modified 399F 2d 356 (C.A. 5).'AlthoughMartin contended that he wasjustifiedinquitting his jobbecause of working conditions,there is no evidence that Martin wastreated differently from any other employee when Respondent dated hisseniority from the date of his most recent hire'Malone testified to this conversation without contradiction COLLINS MINING COMPANYpreferential hiring list and he was senior among the catwagon drivers. Harold Cade, Johnny Sparks, and DonaldCade were all recalled to work before Malone.' All threewere listed as Dart drivers on the preferential hiring list,and Sparks and Donald Cade were junior to Malone.The General Counsel contends that Malone should havebeen offeredreinstatementtodrive a Dart ahead ofSparks and Donald Cade, and that after his recallMalone's work opportunities were limited.Malone had driven Darts on occasion before the strikewhen the regular Dart drivers were absent.' Donald Cadetestified that at the time the strike started there were onlytwo Darts on the job and he was driving a cat wagon, buthe had regularly driven a Dart before that. It appears thatallof the Dart drivers started out as cat wagon drivers,and were transferred to Darts as Respondent acquiredthem. Harold Cade, who was the first to drive a Dart, wasgiven instruction by a factory representative in operatingtheDarts. Thereafter, he instructed the other employeeswhen they were assigned to Darts.'AlthoughWilliamMalone denied that he had everrefused to drive a Dart, Coleman Collins testified thatMalone in the past had refused to drive a Dart under anycircumstances. He testified that Malone had driven a Dartwith one or two of the other drivers and had made severaltrips on his own, but when he sought to induce Malone todrive a Dart on a regular basis as a relief driver, Malonerefused. The circumstances lend more support to Collins'version than Malone's, for it appears that Donald Cade,who was considerably junior to Malone was trained andassigned to Darts before the strike when Respondent onlyhad two Darts. Although there is no evidence thatRespondent followed a strict seniority policy, it appearslikely thatMalone, a more experienced driver, who haddrivenDarts on a few occasions, would have been giventhe opportunity to drive the newer Darts on a regularbasis ahead of a younger driver. I credit Collins thatMalone had indicated before the strike that he did notwant to be assigned to drive the Darts.Iconclude that the driving of Darts was substantiallyequivalent to driving cat wagons. Both types of equipmentserved the same purpose, with the newer Darts being usedtoreplaceolder cat wagons. The Dart drivers wereselected from among the cat wagon drivers, and theamount of training, if any, required to qualify Malone,who had previously driven Darts on several occasions, wasatmost minimal. However, the finding that Dart drivingwas substantially equivalent to cat wagon driving does notdetermine the order in which the drivers were to berecalled and assigned.The settlement agreement providedforestablishment of a preferential hiring list withoutsetting forth the standards to be used in compiling the list.Although the Union does not appear to have participatedin formulating the list, there is no evidence of objection toituntil this proceeding. The list sets forth all truckdrivers,includingover-the-road,dump truck, fuel truck, catwagon, and Dart drivers in a single listing in order ofrelative seniority, but indicating subclassifications withinSparkswas recalled on February27, andDonald Cade,on April 5.HaroldCade wasrecalled before Sparks.'Malone,Sparks, and Donald Cade so testified without contradiction.'Sparks andDonald Cadetestified that their instruction consisted ofriding with Harold Cade on one or two round trips between the pit and thetippleCarltonMalone,a cat wagon operator,testified that at the time hewas trained to drive a cat wagon, he was given 2 days'instruction on aDart andfelt that hewould want another week's training before starting todrive one on his own.Coleman Collinstestified that it would take a weekor two before he would consider a man trained to drive a Dart on his own.243thegroup.Itisnotcontendedgenerally that thesubclassifications were to be ignored in recalling drivers.'While it may be that Respondent might have ignored thedistinctionbetweenDart and cat wagon drivers indetermining the order in which to recall them, I find itdifficult to conclude that Respondent was compelled to doso, unless the evidence establishes that Respondent wasdiscriminatorilymotivated in refusing to recallMaloneahead of Sparks and Donald Cade to drive a Dart.There is some evidence to suggest such a motivation. Inaddition to Oakley Collins' comment to Malone at thetime of his recall that Malone had been in the Union withboth feet,Malone also testified, without contradiction,that on July 24 Collins asked him and Johnny Sparks ifthey had said anything to two of the independent haulerson the job. When Malone replied that he had not, Collinssaid he " wished to hell" that Malone would get a job andleave.Sparks testified, without contradiction, that whenhe was recalled, Oakley Collins told him that he wassupposed to recall Malone ahead of Sparks, but Malonewas not qualified to drive Darts and Collins wantedSparks to say that Malone was not qualified because heknew that the Board would get on him for not callingMalone back.'°WhileCollins'comments to Sparksindicate concern that Collins' determinationmight bechallenged and a desire for Sparks' support if it waschallenged, itmust be recalled that Sparks had alsorevealed to Collins his support of the Union before thestrike, and indeed insofar as the record shows, most if notallof the reinstated strikers had been militant in theirsupport of the Union. While some suspicion is raised byCollins' comments to Malone and the fact that Malonecould easily have qualified to drive a Dart, in the absenceof evidence that those who were recalled in advance ofMalone were deemed by Respondent to stand in amaterially different position thanMalone vis-a-vis theUnion, I find the evidence insufficient to support theconclusionthatRespondentconsideredthesubclassifications of Dart drivers and cat wagon driversseparately for purposes of discriminating against Maloneor evading its obligation to comply with the settlementagreement.The second question relates to Malone's employmentafter his recall. Before the strikeMalone had workedapproximately 130 hours during each bimonthly payperiod.After his return to work the hours worked byMalone over each 15-day pay period gradually declined.In the lastpay period in September Malone worked104-1/2 hours. Thereafter, he did not work in excess of100 hours again in a 2-week period. He worked as little as37-1/2 hours in the first half of November, and averagedslightlyover 80 hours for the 3 pay periods whichfollowed.Malone quit shortly thereafter. The complaintdoesnotallegethatMalonewas discriminatorilydischarged, but evidence was adduced to establish thatafter the strike Respondent changed its practice withrespect topermittingdrivers toassist inthe repair of their'Thus there is no contention that Aldridge and McCann who wereover-the-road drivers should have been recalled to drive Darts ahead ofSparks and Donald Cade who werejunior to them or that Carl Shepherd,the dump truck driver,should have been recalled ahead of Aldndge whowasjunior to him."Donald Cade also testified that when he was recalled Oakley Collinstold him that he was being recalled ahead of Malone because Malone wasnot qualified to drive a Dart and Cade was. Malone testified that in Aprilat the time of the representation hearing he asked Oakley Collins why hehad not been recalled,and Collins replied that Malone was not qualified todrive Darts. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDvehicles.Malone testified that before the strike when his vehiclebroke down he worked in the shop to help repair it butdid not do so after the strike.James Jenkins testifiedsimilarly that before the strike cat wagon drivers werepermitted to work 6 or 7 days a week whether or not theirequipment was down, but that since his recall they hadbeen given 2 or 3 days of work a week and were senthome when their cat wagons were down,unless the repaircould be completed quickly or another cat wagon wasavailable to drive.He testified that he had worked in theshop helping with repairs only 1 day since his recall.According to Jenkins over-the-road drivers and Dartdriverswere allowed to remain at work and help withrepairs more frequently than cat wagon drivers.AccordingtoColeman Collins it was company policy not to senddrivershome if their equipment could be fixed in areasonable time and to assign them to other vehicles orjobs when the breakdown was prolonged.Malone testified that in some instances his shorterhours were due to breakdowns."Jenkins also testified thatthere was frequent downtime on the cat wagons and thatthey generally broke down after every 2 or 3 days ofoperation.Apartfrom whether Malone might have worked morein helping to repair cat wagons,there is no evidence thatMalone was sent home when there was equipmentavailable for him to drive or other work he could haveperformed.The evidence indicates that the cat wagonswere in poor condition and that breakdowns werefrequent.The evidence does not indicate that WilliamMalone was treated differently with respect to the amountof work he was given than Carlton Malone or JamesJenkins who were also cat wagon drivers,nor does itsuggest any reason why these drivers as a group shouldhave been singled out for disparate treatment whichoutweighs the explanationoffered thattheir equipmentwas in singularly poor condition.In these circumstances, Iconclude that the evidence fails to establish a failure toreinstateMalone in compliance with the settlementagreement.h. Lawrence OtworthLawrence Otworthis listed on the preferential hiringlistasthe junior of twograder operators.Otworth wasoperating a grader at the timethe strikestarted andjoined the strike.Accordingto him,he was the onlygrader operator except during the winterwhen CliffMalone ran a grader tohelp keepthe snowoff the roads.Otworth returned to work on June 7, 1967, after beingcalled toRespondent's office onJune5, andspeaking toOakley Collinsas setforth above.According to Otworth, CliffMalone and a man namedGiles operated the graderbefore he was reinstated. C.J.Malone appears on the preferential hiring list as a graderoperator with greaterseniority than Otworth. Althoughthere is some evidencethatMalone served as foreman attheLaGrange pit fora number of monthsbefore thestrike, he had been a grader operatorbefore that,and theLaGrangepit was shut down approximately 2 weeks afterthe end of the strike. The Giles referred to by Otworthappearsto be thesame Giles who was hired during thestrike and in whose place it is contended that Wall shouldhave been reinstated.Particularlyin the absence of any"Malone testified that he lost no time due to illness during this periodbut was off work voluntarily for 3 or 4 days at the most after his recall.challenge to the preferential hiring list until the hearing inthis case, I conclude that Otworth was not entitled tooperate the grader in place of Malone.For reasons setforthin connectionwith Charles Wall and Otis Martin, Iconclude that even if Giles operated a grader until March24when he left Respondent's employ, the GeneralCounselhasnotestablishedthatGiles'earlierdisplacement would have resulted in an opening to whichOtworth should have been recalled.i.Frank LaberLaber drove a fuel truck before the strike hauling fuelto Respondent's heavy equipment.He also changed the oilof that equipment. He was the only employee so employedat that time. Several days before the pickets wereremoved, Coleman Collins telephoned Laber and askedhim if he would return to drive a tractor-trailer over theroad. Laber told him that he would not because he onlydrove the fuel truck. Laber testified that he did not returnbecause he knew nothing about the strike being over."Duringthe first part of March, Laber visited Collins withOtworth. At that time Collins told Laberhis name wastaken off the roster and he would not be able to return.Later the same day Collins telephoned Laber to tell himthathe was mistaken.Duringthe first part of August, Oakley Collins calledLaberand asked him to come in. He went toRespondent's office, and Oakley Collins asked him toreturn to work driving the fuel truck, doing mechanicalwork,and drivingover the road. Laber returned andthereafter performed these duties and also occasionallyworked on barges at Respondent's river tipple. SinceLaber's return to work, Laber has spent 4 to 5 hours threetimes a week driving the fuel truck and the rest of histime at other duties.No one else has driven the fuel trucksince his recall.Before the strike when Respondent mined coal at twoseparate pits, Laber hauled fuel full time to the heavyequipment operating at the two pits.Shortly after thestrikeRespondent confined its mining to the Fox Hollowpit.The consolidation of operations resulted in a reductionof the amount of heavy equipment in use requiring fuel,although thediesel dragline,which was later replaced byan electric dragline,was still operatingwhen Laberreturned to work.Afterhis recallLaber no longerchanged the oil or filters on heavy equipment as he hadbefore the strike.During the strike several people shared the driving ofthe fuel truck, including Coleman Collins,Jim Ison, EarlIson,andMarvinCollins.After the strike until Laber'srecall,Jim Ison mostlydrove it.It is clear that even after Laber's recall the driving ofthe fuel truck was no longer a full-time job.Immediatelyafter the strike, Respondent's production and sales weresubstantially reduced below their prestrike levels and onlygradually returned to their prestrike levels, reaching themaround the time of Laber's recall.Thus, it would appearthat before Laber's recall,the services of the fuel truckwere even less needed than after.In these circumstances,itwould appear that there was no full-time fuel truck jobavailable to which Laber should have been recalled andthat some combination of fuel truck duties with otherduties was inevitably required."Coleman Collins testified essentially the same as Laber as to thisconversation. COLLINS MININGCOMPANYIt is true that a portion of Laber's former duties werenever restored to him.However, the General Counsel didnot establish the extent to which those duties occupiedLaber before the strike, and in view of the amount of timespent by Laber driving the fuel truck even after the strike,itappears that Laber'sother prestrike duties occupiedonly a minor portion of his time.Inviewof theconsolidation of operations and the decreased level ofoperations before Laber's recall,it is doubtful that theaddition of these duties to the driving of the fuel truckwould have amounted to a full-time job before Laber wasrecalled.Accordingly,I conclude that Respondent was notobligated under the terms of the settlement agreement torecall Laber before August.j.Garland Wineka and Samuel LeffingwellGarland Wineka and Samuel Leffingwell are both listedon Respondent's preferential hiring list under the headingof truck mechanics.Wineka is fourth on the list andLeffingwell is last.The dates which appear next toLeffingwell's name and the name of Martin Collins who isseventhon the list above Leffingwell indicate thatLeffingwellwas in fact senior to Collins, but thisdiscrepancy is unexplained."Before the strike Leffingwellworked as a mechanic and performed all kinds ofmechanical work on Respondent's equipment.AlthoughWineka also claimed that he was a mechanic,this claimwas disputed.Ifind thatWineka was employed as amechanic's helper, relying on the testimony of Middleton,who worked nights with Wineka, as well as Respondent'switnesses.Wineka worked on brakes and power steering,but otherwise worked as a helper to Middleton on otherkinds of mechanical work.Others on the preferential hiring list were FrankRussell,Gordon Salyers,CurtisLeffingwell,WillardRussell,LeeMiddleton,andMartinCollins.FrankRussell,Salyers, andMiddleton were mechanics.CurtisLeffingwell'sdutieswere described above in connectionwith the offer of reinstatement to him.Although theevidence is scant and not entirely uniform as to WillardRussell and Martin Collins, I conclude from the testimonyof Frank Russell that both worked as helpers.In additionto these employees,although listed on the preferentialhiring list as a welder,Carl Barton worked at least part ofthe time in the shop after the strike.The recordestablishes that Barton worked during the strike, but issilent as toMartin Collins andWillard Russell in thisregard.AlthoughWineka and Leffingwell were entitled to berecalled ahead of those performing the same jobs whowere junior to them,the agreement did not provide thatthey were to displace any former employees who wereworking at the time of the settlement agreement. Sinceonemust assume that Respondent complied with theagreement in the absence of proof to the contrary, theburden was on the General Counsel to show that WillardRussell and Martin Collins were not working at the timeof the settlement but were recalled out of turn.Absentthat evidence,Iconclude that the General Counsel hasfailed to show that Wineka should have been recalled inplace of Willard Russell or Martin Collins.Similarly asthe evidence establishes that Middleton,who was junior toWineka,was a mechanic, I conclude that the agreementwas not breached when Middleton was recalled before"In several other instances, dates next to names indicate that names areout of order on the list butnoneof the others appear to be material.245Wineka or Leffingwell who was junior to Middleton.A somewhat different question arises from theemployment of Barton as a mechanic or helper after thestrike.It is not at all clear whether Barton had worked asa mechanic or helper before the strike."'His classificationon the preferential hiring list as a welder did not indicatethat he would be considered as a mechanic in matters ofreinstatement.The settlement agreement left unresolvedwhether employees who worked during the strike and wereassigned new duties would be allowed to continue at thoseduties.Again, however,Iconclude that doubt must beresolved in favor of Respondent,as the burden was on theGeneral Counsel to prove the alleged noncompliance withthe settlement agreement.k.Concluding findingsIhave found above that Respondent breached thesettlement agreement through a number of violations ofSection 8(a)(1) and in some instances by failing toreinstate employees in accordance with the settlementagreement or by improperly excluding them from furtherconsideration for reinstatement.These breaches were notminor and justified setting aside the settlement agreement.As a consequence one must not only consider the narrowquestion of whether Respondent reinstated employees inaccord with the terms of the settlement agreement butalso whether Respondent fulfilled its larger obligation toreinstate the strikers who were unfair labor practicestrikers.In considering this question,the terms of thesettlement agreement and the preferential hiring list areno longer relevant.For example, the 1-year limitation onrecall rights and the order determined by the preferentialhiring list are no longer controlling. Having found that insome respects Respondent failed to comply with itsreinstatement obligation under the settlement agreementand improperly regarded some strikers as having rejectedadequateoffersof reinstatement,itisclearthatRespondent did not fulfill its statutory obligation. Thereare other questions also raised on the record as tofulfillment of the statutory obligation. For example, inseveral instances it appears that disclaimers of desire toreturn to work were solicited by Oakley Collins fromemployees at a time when there were no offers ofreinstatement to their former positions or inadequateoffers before them."In my view,these questions need notbe decided at this time, but are properly deferred for thecompliance stages of this proceeding,as the findingsalreadymadewarrantaremedialorderrequiringRespondent to reinstate unfair labor practice strikers tothe extent that they have not already been reinstated withbackpay for any period during which they wereimproperly denied employment."F. The Alleged Violation of Section 8(a)(5)1.The appropriate unit and the Union'smajorityThe complaint alleges and Respondent admits that the"Barton in fact had not been working when the strike started or forsome time before.However,the appearance of his name on the preferentialseniority list was not challenged."SeeLeedingSales Co..155 NLRB 755.'The Board regularly orders reinstatement of unfairlabor practicestrikers upon application even where the strike is in progress at the time ofthe hearing and no refusal to reinstate has been shown.SeeLouisvilleChair Company, Inc,161NLRB 358, 378-379, enfd. 385 F.2d 922 (C.A.6).Here at the time of the heanng not all the strikers hadbeen offeredreinstatement,and a similar remedy is warranted. 246DECISIONSOF NATIONALLABOR RELATIONS BOARDfollowing employees of Respondent constitute a unitappropriate for purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All production and maintenance employees employedby the Respondent at its operations in Hanging Rock,Ohio,includingtruckdrivers,butexcludingtheweighmaster and all other office clerical employees, allsawmillemployees,and all guards,professionalemployees and supervisors as defined in the Act.As indicated above,at the outset of the Union'sorganizing campaign the Union mailed identical letters toallthe employees whose names and addresses it hadgathered.Enclosedwiththeletterswereblankauthorization cards which the employees were solicited tosign and return by mail to the Union.Of the 67 cardsreceived in evidence,25were mailed to the Union inresponse to this solicitation.The letter sent to the employees informed them that theUnitedMineWorkers was conducting an organizingcampaign at their mine and expressed the hope that theywould ultimately receive the high wages and other benefitsenjoyed by members of the mine workers all over thecountry.It referred to an attached copy of wage ratespresently being paid miners under contract with the Unionand listed a number of the fringe benefits provided underthe Union's contract.The letter continued:If you are interested, will you please sign and returntheenclosedcard in the self-addressed stampedenvelope provided for this purpose.Signing this cardwill not obligate you in any way, and no one will seethese cards except the undersigned and the organizer incharge of your area.Our only reason for securing thecards are[sic]because the law requires proof that atleast 30 percent of the employees at a given mine wanttheUnion before they will conduct a secret election.NO REPRESENTATIVE OF THE COMPANY ISPERMITTED TO SEE THESE CARDS AT ANYTIME.After a paragraph advising employees of their rights toengage in union activities without reprisal, the letterconcluded with the following paragraph:"Rest assuredthat your confidence will be strictly respected and neitheryour employer or anyone else will learn of your interest inthismanner from us. It is for this reason that I mailedthis letter in a plain envelope so that no one will evenknow that you received it unless you tell them so."The blank authorization card enclosed with the letterwas titled"Application Card" and contained the followingstatement to be subscribed to by the signer: "I herebyexpress my desire to engage in concerted activity for thepurpose of self-organization and collective bargaining andmake District No. 6, United Mine Workers of America,and its representatives my collective bargaining agent inallmatters pertaining to pay rates,wages,hours ofemployment and other conditions of employment."Several employees who mailed back cards testified thatthey expected that there would be an election but most ofthem also indicated that they wanted the Union torepresent them.There is no evidence that any employeeswho signed cards as a result of oral solicitation by unionrepresentativesorotheremployeesweremisled intobelieving that the cards were signed for any purpose otherthan that appearing on the face of the cards or wereinduced to sign cards on the basis of any materialmisrepresentation.The refusal to bargain charge was not filed until June21, 1967,more than 6 months after December 14 whenthe Union's first demand for recognition was made. I findit unnecessary to decide whether or not the charge may besaidtorelateback to the original charge againstRespondent,for the Union repeated its demand forrecognition on December 30 and thereafter.Ifind thatRespondent was faced with a continuing demand forrecognition at the start of the 10(b) period on December23, 6 months before the charge was filed."Accordingly,the question to be answered is whether the Union was tobe considered the majority representative of Respondent'semployees on that date.On December 14 when the strike began there were 85persons on Respondent's payroll,including some excludedfrom the appropriate unit.Insofar as the record showsonly two or three additional employees were hired duringthe next 2-week period who were replacements for strikingemployees.As the strike was caused by Respondent'sunfair labor practices,the replacements are not properlyconsidered as part of the unit and the strikers continuedas employees. Accordingly,Ifind that on December 23,the composition of the unit was the same as at the start ofthe strike.Thus, the Union'smajority is to be determinedon the basis of the payroll at the start of the strike.Included on the critical payroll were Dewey Owens,HobartMullens,FredSteele,andRobertRussell.Although evidence was taken before me only as to Owens,in the representation proceeding evidence was taken onwhich the Regional Director concluded that Owens andMullens were guards within the meaning of the Act, thatSteelewas an office clerical,and that Russell was asupervisor within the meaning of the Act.No evidencewas offered to indicate that these persons occupied anyother capacity at the time the strike began. Accordingly, Iconcludethattheyshouldbeexcludedfrom theappropriate unit.In the representation proceeding and in the hearingbefore me there was also evidence which indicated that upuntil the strike when Respondent operated at two pits,C.J.Malone acted as a supervisor at one of the pits.However,insofar as the record indicates this assignmentended on December 14 and Malone reverted to the statushe previously held as an employee.While not entirely freefrom doubt I conclude that Malone, whose name appearson the payroll,was in the bargaining unit after the start ofthe strike.In addition to those names which appear on theDecember 14 payroll, as I have found above that JamesBradshaw,Curtis Leffingwell,and Robert Johnson werediscriminatorily discharged between December 1 and 14,they should be included among the employees in theappropriate unit."From these employees the Union had 61 cards of which25 had been received as a result of the mail solicitation."The Union had six additional cards signed by otherpersons.Two of those,Cletus and James Friend werefound in the representation proceeding to be employees ofRespondent's logging operation and therefore outside theappropriate unit.No evidence was offered before me as to"Hero Corporation,149 NLRB 1283, enfd 363 F.2d 702 (C.A.D C.),cert. denied385 U S. 973."JohnKinkel& Son.157NLRB 744, 758. For the samereasons Iconclude that John DeLong,ClydeMatthews, and Ray Bowman who werelaid off on December 14, but whose names appear on the December 14payroll,are included in the unit."The Unionobtained two additional cards after January1, 1967. COLLINS MINING COMPANYthe status of James Friend,and the testimonyof CletusFriendis consistentwith the facts on which theRegionalDirector based his findings.Iconclude that neither Cletusnor James Friend was in the bargaining unit despite atemporary assignment of Cletus Friend to the coal miningoperation at the time the strike began. Accordingly theircards will not be counted.Bernall Aldridge,whose card was received in evidence,was employed until May 31, 1966, when he received adisabling injury.He attempted to return to work inSeptember 1966 but after a brief trial found that he couldnot do the work and he did not work thereafter. AlthoughAldridge testified that he was told to come back when hefelt able by the tipple foreman, it does not appear that heever sought to do so thereafter. I conclude that Aldridgedid not have a reasonable expectancy of reemployment inDecember 1966, that he should be excluded from the unit,and that his card should not be counted.A card wasalso received signed by Ernest Robinson.AlthoughRobinson signed his card on December 13 andtestified at the hearing,he was not questioned about hisemployment at the time the strike started. However, hewas listed on Respondent's preferential hiring list as anapprentice welder and in the representation proceeding hetestified that he worked until the strike began. It wasstipulated that he was eligible to vote as a laid-offemployee in that proceeding. Accordingly, I find thatErnest Robinson should be included in the unit and hiscard counted.A card wasalso received signed by Harold Boggs. Noevidence was introduced before me as to Boggs'status,but in the representation proceeding the parties litigatedwhether he had refused reinstatement after the strike andlost his recall rights.Boggs,whose name appears on thepreferential hiring list as a preparation plant employee,testified in the representation proceeding that he workeduntil the strike, which he joined. Accordingly, I concludethat his name should have been included on the payrollfor December 14 and that his card should be counted.The final card to be considered is that of RonaldHowell,brotherofWilliam,who left Respondent'semployment in May 1966 to go into theArmedServicesand was in the service at the time of the strike. Underestablished Board policy his card is excluded and he is notcounted as an employee in the unit."With theseadditional cards it appearsthat there were86 employees in the unit on December 30 of whom 63 hadsigned authorization cards.Of their cards 25 were receivedby the Union in response to the mailed solicitation.Whether ornot these cards establish a majority for theUnion at the time of its demand depends upon the effecttobe given the Union's letter set forth above, as theUnion did not have a majority unless the mailed cards arecounted.In its recent decisions inLevi Strausand Co., 172NLRB No. 57, andMcEwen Manufacturing Company,172NLRB No. 99,theBoard reviewed at length thepolicies and principles which control determinations as tothe validityof union authorization cards as evidence ofdesignation of a bargaining representative.After stating that thecentral inquiry in determining theeffect tobe given authorization cards is whether theemployees by their act of signing clearly manifested theirintent to designate the Union as their bargaining agent,the Board stated:,supraat 1291CfPhotobell Company.Inc,158NLRB 738.247[T]he fact that employees are told in the course ofsolicitation that an election is contemplated, or that apurpose of the card is to make an election possible,provides in our viewinsufficientbasis in itself forvitiating unambiguously worded authorization cards onthe theory of misrepresentation. A different situation ispresented,of course, where union organizers solicitcardsontheexplicitorindirectlyexpressedrepresentation that they will use such cardsonlyfor anelectionand subsequently seek to use them for adifferent purpose; i.e., to establish the Union's majorityindependently.Insuchasituation,theBoardinvalidates the cards for a majority computation,because the nature of the representation is such as toinduce a conditional delivery for a restricted purpose,and there is apparent fraud when that restriction isexceeded.In a footnote following this quotation, the Board stressedthat its findings of misrepresentation will not be confinedto situations where employees are told inhaec verbathatthe sole or only purpose of the cards is to obtain anelection, but that the Board will look to substance ratherthan form and determine whether or not the totality ofcircumstances surroundingthe cardsolicitation is such asto constitute an assurance to the card signer that his cardwillbe used for no purpose other than to obtain anelection.Here the Union's letter stated that "Our only reasonfor securing the cards are [sic] because the law requiresproof that at least 30 percent of the employees at a givenmine want the Union before they will conduct a secretelection."Added force was given to this statement oflimited purpose by the statement which preceded it that"signing thiscard will not obligate you in any way, andno one will see these cards except the undersigned and theorganizer in charge of your area." These statements wouldappear expressly to represent that the cards would be usedonly for an election. It is true that the quoted portion ofthe letter does state that the proof required for an electionis that the employees "want the Union" and not simplythat they want an election. But this statement, of itself,would not appear to meet the conditional delivery theoryon the basis of which the Board invalidates cards deliveredfor a restricted purpose.Were this the only evidence ofemployees' intent, I would conclude that under theprinciplesofLevi Straus,these cards should not becounted toward the Union's majority.However the evidence shows that in addition to signingcards, a substantial majority of Respondent's employeesjoined in a strike called by the employees at a unionmeeting.Nineteen of the employees who mailed theircards to the Union appearedas witnessesat the hearingbefore me and all 19 joined in the strike. Although it istrue that the strike was not for recognition, but was calledinprotestagainst the discharges and layoffs whichpreceded it, I find it highly unrealistic to restrict narrowlythe inferenceof support for the Union to the protestwhich caused the strike. Instead there is every reason toinfer that by striking against what they viewed as acts ofretaliationagainsttheemployeesbecauseof theirorganizational efforts, the striking employees intended todemonstratetheir support for the ultimate goal of thoseefforts,recognition and bargaining.Accordingly, howeverlimited the purpose for which the Union sought the cards,Iconclude that by their conduct after signing them andreturning them to the Union, the striking employeesindicated that they wanted the Union to represent themand not merely an election and that they did not intend to 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDrestrict the authorizations which they signed to the limitedpurposes for which they had been requested.Accordingly,Iconclude that the Union represented a majority of theemployees on the critical date.2'2.The refusal to bargainThere can be no doubt that by Respondent's failure toanswer the Union's requests for recognition Respondentrefused to bargain with the Union." The question to bedecided is whether Respondent was obligated to dootherwise.DespiteRespondent's unfair labor practiceswhich preceded the strike, the Union did not chargeRespondent with an unlawful refusal to bargain in itsinitial charges, and the Union accepted a settlement whichdid not provide for bargaining and contemplated anelection.Had the election transpired without furtherunfair labor practices, it would have resolved the matter.But asIhave found, Respondent committed additionalunfair labor practices which were in direct violation of itssettlementagreement.A number of these violationsoccurred in the period immediately preceding the election,and as I find below made a fair election impossible.Specifically they were designed to induce employees toabandon their union activity and support, thus destroyingthemajority support that the Union enjoyed. I find thattheGeneral Counsel has established that Respondent'srefusal to recognize and bargain with the Union was notmotivatedby any good-faith doubt that the Unionrepresentedamajorityof its employees but byRespondent'srejectionofthecollective-bargainingprinciple and a desire to gain time in which to dissipatethe Union's majority, which Respondent had good reasonto believe existed when the employees struck. Accordingly,Iconclude that Respondent's refusal to bargain sinceDecember 23, 1966, violated Section 8(a)(5) and (1) of theAct. _'In any event, apart from the violation of Section8(a)(5), imposition of a bargaining order in this casewould follow directly as a matter of remedy forRespondent's other substantial violations. As Respondentsought thereby to prevent the Union fromgainingadditional strength and to dissipate the strength it hadalreadyachievedandRespondent prevented a fairelection, a bargaining order is required to remedy theseviolations as well as Respondent's refusal to bargain.:'Indeed, in the light of Respondent's breach of thesettlement agreement intended to remedy its December1966 unfair labor practices, the case for a bargainingorder here is even more compelling than in the ordinarysituation in which the Board enters a bargaining orderafter setting aside an election.""Cf.BeaverBros BakingCo., Inc.,d/b/a American Beauty BakingCo, 171 NLRBNo. 98;T.C.WorthyWholesale,Inc.,159 NLRB 1700,PrestonFeed Corporation,134 NLRB629, enfd.309 F.2d 346 (C.A. 4),and cases cited therein."Permacold Industries,Inc.147NLRB885.Respondent alsocommunicated to employees that it had no intention of bargaining with theUnion."Noma Lites Corp,170 NLRB No. 142;Heck's Inc.,172 NLRB No.255."Noma Lites Corp.,170 NLRB No. 142;R.W. Inc., d/b/a K-MartFoods,170 NLRB No. 67."As the Union's charges of violation of Sec. 8(aXI) and(3) were filedcontemporaneously with the December 1966 violations, Sec. 10(b) placesno impediment in the way of basing the bargaining order as remedy forthese violations on the Union's demonstrated majority as of the start of thestrike.It is true that one cannot be certain that Respondentsucceeded in destroying the Union's majority,for therewere sufficient challenged ballots to affect the results ofthe election.But rather than await completion of litigationover the challenged ballots and a count to determinewhether Respondent succeeded in its efforts to interferewith the election,which inevitably would result in furtherdelay, as the Union was entitled to recognition even if itlost the election,Iconcludethat effectuation of thepolicies ofthe Actwill best be served by recommendingentry of a bargaining order herein based on Respondent'srefusal to bargain and its other violations."In reaching this conclusion I have considered theevidence offered by Respondent as to misconduct byemployees during the strike.One witness testified that theincidents he described occurred a few days after the strikebegan."Other witnesses either did not specify the timingof what they described=" or placed it later in the striker'Bearing in mind that the strike was heavily supported atitsoutset and that Respondent did not respond to theUnion's initial request for recognition but indicated incomments to employees at the outset of the strike that itwould not deal withthe Union,I conclude that whatevermisconduct occurred,while not to be condoned,gave noreasonable cause to believe that the Union's support bythe employees was coerced and did not excuse Respondentfrom its obligation to bargain with the Union."Moreover,as the Union'smajority at the outset of the strike couldnothavebeenattributabletosubsequent employeeconduct, the appropriatenessof thebargaining order as aremedy for Respondent'sother unfair labor practiceswould not be affected by strike misconduct.IV. THE REPRESENTATION CASEA. The Objectionsto the ElectionThe objections to the election in essence allege asgrounds for setting asidethe electionthe same conduct asis alleged in the complaint to have violated Section 8(a)(1)oftheActfollowingexecutionof the settlementagreement.I have found abovethatduringthe preelectionperiodandparticularlyduringthe3-weekperiodimmediately preceding the election, Respondent engagedin substantial violations of Section 8(a)(1) and(3) of theAct as setforth in section III,D, and E, above.It is clearthat Respondent's conductwhichviolated Section 8(a)(1)and (3) during this period also interfered with the conductof a fair election."In these circumstances, I concludethat the objections to the election have merit and shouldbe sustained."TonkinCorp. of California,165 NLRB No. 61."Billy Bradshaw testified that starting 2 or 3 days after the beginning ofthe strike he was followed,while driving a company truck, by strikingemployees and union representatives who obstructed him by driving slowlyin front of him and attempting to crowd him off the road. He testified thaton one occasion a bottle was thrown at his truck."MillardRussell,ArthurDickens,Gerald Lee Lipker.Russell andDickens could not identify the persons responsible for what they described.Lipker testified that he was visited on a Sunday evening by strikers whoasked him not to work and told him that if he did,others might get mad.The next night after he worked a window in his house and his carwindshield were broken by unidentified persons."Dewey Owens,Oakley Collins, Earl Jenkins, and Earl Ison."UnitedMineral & ChemicalCorporation,155NLRB1390, enfd. inpart 391 F.2d 829(C.A. 2).Call,Burnup andSims,Inc., 169 NLRB1661, 1682,enfd.393 F.2d 412 (C.A. 1);C A Froedge Delivery andTrucking Service, Inc.,172NLRB No. 8."Playskool ManufacturingCompany,140 NLRB 1417. COLLINS MINING COMPANY249B. The ChallengedBallotsOrdinarilyin a case such as this where the challengedballots are sufficientto affectthe results of an election,before setting the election aside on the basisof objections,the challengedballotswould be considered.If it weredeterminedthat anumber of challengedballots should becounted sufficient to affectthe resultsof the election, theusualprocedure would be toremand the case for openingand countingof the ballots. If the Union wonthe election,itwould be certified. If not, theelectionwould be setaside and a new election directed.Here,however, thepresence ofthe meritorious refusal-to-bargain charge andthe need for abargaining order requiresa differentresult.In accord withthe Board'sDecision inTonkinCorp. ofCalifornia,165NLRB No. 61, 1concludethat theelectionshould beset aside and the representation petitiondismissedwithoutfurther considerationof the challengedballots.However, in order to avoidany possible necessity forremand of thisproceeding I shall also setforth by findingsas to the challengedballots.In the representation election,the ballots of JohnDeLong,CurtisLeffingwell,JamesBradshaw,OtisMartin,LeeMiddleton,JamesEdward Jenkins, andCharlesWall were challenged.Respondent contended at the representation hearingthatJohn DeLonghad retiredinDecember1966 andthereforewas not eligibleto vote in the election. TheRegionalDirector foundon the evidence before him thatRespondenthad retired DeLongbecause of his age andhis disabilityand that hethereforewas not eligible tovote." No reviewwas sought.of theRegional Director'sDecision,but DeLongnonetheless appeared at the polls tovote with awritten statement seeking reconsideration ofhis status. He waspermittedto vote under challenge.At the timeof the hearing in the representation case thesettlement agreement was in effect providing for thereinstatementof DeLongfollowing his Decemberlayoff.WhileRespondent contendedthat it had retired DeLonginDecember,thesettlementagreementnecessarilyoverrode thatclaim and gave DeLong status as anemployeeeligibleforrecallatthetimeoftherepresentationcasehearing and election.Respondentcontends, however, thatthe challengetoDeLong's votemust be sustained because the RegionalDirector hadruled thatDeLong was ineligibleto vote.Whileit is truethat insome circumstances the Board precludes theparties fromrelitigatingby way ofchallenges issuespreviouslydisposed of in the representation hearing," itspracticeisnot invariable."Here the surroundingcircumstances support consideration of the challenge onitsmerits.The challengedballotsdo not present the solepostelection issue.DeLong isthe onlyemployee whoseeligibility was affectedby the determination affecting him.The settlementagreement has been set aside,and, inconjunctionwith the unfairlaborpractices,furtherproceedings,including considerationof DeLong's status,were inany eventrequired.Failure to consider hischallenge on its merits would result in conflicting resultsintherepresentationandunfairlaborpracticeproceedings."The RegionalDirector'sDecision does not indicate the extent,if any,to which he considered the settlement agreement,which had not yet beenset aside,in determining DeLong's eligibility."See CruisAlongBoats,Inc.,128NLRB 1019. The Board's rule102.67(f)provides only that failure to request review shall preclude theWhether called a layoff or retirement,it is clear thatDeLong'sDecember separation was involuntary.Althoughthe claim was made before me that DeLong was laid offbecause he could no longer do his work,that claim wasunsupported by any other evidence, and I have concludedthat the reduction in force of DeLong along with otherswas motivated by Respondent's opposition to the Union.Whatever decision DeLong made after his layoff to seekSocialSecurity retirement benefits does not alter thecircumstances of his separation and does not deprive himof the right to be offered reinstatement to remedy hiswrongful discharge.Accordingly,whether DeLong's statusisto be determined under the terms of the settlementagreement in effect at the time of the election or on itsmerits independent of the settlement agreement, Iconclude that he was eligible to vote.CurtisLeffingwell'sstatuswas not litigated in therepresentation hearing, except to the extent that his nameappeared on the preferential hiring list and he appears tohave been included among those whose eligibility to votewas conceded.He was challengedby theRespondent,however,on the ground that he had refused an offer ofreinstatement after the hearing.Ihave considered thatcontention above and have found that the offer of amechanic'sjob to Leffingwell did not extinguish hisreinstatement rights, I conclude that Leffingwell waseligible to vote.Bradshaw, Martin,Middleton,andJenkinsappeared onthe preferential hiring list. At the representation hearingRespondent agreed that all employees on the list who hadnot yet been recalled,except for 11, were laid-offemployees with a reasonable expectancy of recall and wereeligible to vote.Respondent contended that 9 of the 11,includingthe 4challenged employees, were permanentlyemployed by another employer and had refused offers ofreinstatement,making them ineligible to vote. TheRegionalDirectorfound that evidence as to theseemployees was in conflict and did not permit.a reasonablycertain conclusion as to their status.Accordingly, heprovided that they be permitted to vote subject tochallenge.James Bradshawstarted to work for Respondentaround September1, 1966." Atfirst Bradshaw worked forCollins on some houses,didmechanical work in thegarage,and at the time of his discharge on December 8,1966, was driving a truck hauling lime. After his dischargeBradshaw obtained employment at Clark Wire Company.In early April,Oakley Collins visited his home and askedBradshaw to return to work,telling him that it would onlybe for 1 to 3 days a week."Bradshaw replied that hecould not accept a job on that basis when he had afull-time job at ClarkWire but stated that he wouldaccept a full-time job."At that time Bradshaw signed astatement dictatedby Collinsto the effect that he was apermanent employee ofClark Wireand would not returnto Collins Mining if called to work.partiesfrom relitigating, in any subsequent unfair labor practiceproceeding,any issue raised in the representation proceeding.'SeeLake Huron Broadcasting Corporation,130NLRB 908."Bradshaw had worked for Respondent for about 5 years at an earliertime but had quit."Bradshaw had received a written request to return to work during thestrike which he ignored."Bradshaw so testified without contradiction in the proceeding beforeme. Oakley Collins testified in the representation case that he offered himall the work they could give him and pointedly evaded stating whether heindicated that it would be part time. 250DECISIONS OFNATIONALLABOR RELATIONS BOARDBradshaw testified that when he was employed inSeptember by Respondent, he was hired to performtemporary work.While employed, he worked a fullworkweek." Insofar as the record shows he was not toldwhat the expected duration of his employment would be.No evidence was offered by Respondent to establish theexpected duration of Bradshaw's employment.As indicated above, it was Respondent's position at thetime of the representation proceeding that Bradshaw wasa permanent employee of Clark Wire and had refused anofferof reinstatement.As the evidence before meestablishesthatBradshawwas not offered full-timeemployment, and as interim employment taken after hisdischarge does not establish intent not to return to workfor Respondent," I find that Bradshaw had not refused anoffer of reinstatement. The statement signed by Bradshawfor Collins must be construed in the light of the offer ofwork which had been made to him, and "It is axiomaticthatadiscriminateeneednotmake a choice ofemployment prior to receiving an unconditional offer ofreinstatement.""Accordingly, the statement signed byBradshaw did not extinguish his reemployment rights.There remains to be considered whether Bradshaw wasineligiblebecausehewas hired in September fortemporarywork.The voting eligibility of employeesdisputed on this ground "depends upon their status on thedate of eligibility and the nature of their prospects forfuture employment. Specifically the Board has held thatso-called temporary employees `who are employed on theeligibility date, and whose tenure remains uncertain, areeligible to vote."'" On the record before me I can onlyconclude that at the time of Bradshaw's discharge, histenurebasedonnondiscriminatoryconsiderationsremained uncertain. As of the eligibility date, by virtue ofthe settlement agreement which had not yet been set aside,Respondent had agreed to reinstate Bradshaw withoutdistinguishing him from other discharged employees andunfair labor practice strikers. Therefore, as of that date, itwould appear that unless Bradshaw had severed hisemployment by refusing reinstatement, Respondent hadagreed to treat him in the same fashion as the otheremployees on the preferential hiring list who had not beenrecalled.Even if the settlement agreement is disregardedbecause it was later set aside, I would conclude that asRespondent discriminatorily discharged Bradshaw andfailed to establish any certain limit to his tenure, he isentitled to reinstatement independent of the settlementagreement.Inthesecircumstances,Iconclude thatBradshaw was an eligible voter.IhavefoundthatOtisMartinwasofferedreinstatement to his former job but was not given areasonable timewithinwhich to sever his interimemployment and report for work. I have concludedtherefore that Martin's reemployment rights were not lost.Accordingly,his position was nodifferent than that ofothers on the preferential hiring list. I conclude that hewas eligible to vote.Lee Middletonfirst started to work for Respondent inFebruary 1960. For the first 6 weeks of his employmenthe planted trees. After one other brief assignment hestarted to work as a mechanic in the garage where he"Bradshaw so testified Coleman Collins briefly described Bradshaw as apart-time worker without further elucidation In these circumstances I havecredited Bradshaw."S A M Manufacturing Company,165 NLRB No 59"Leeding Sales Co, Inc,155 NLRB 755, 757."Lloyd A Fry Roofing Company.121 NLRB 1433, 1437remaineduntil the strike.Middleton did not work duringthe strike.After the strike, in April 1967, ColemanCollins telephoned Middleton and asked him if he wouldcome back to take the job he had before planting trees.Middleton told Collins he had a promise of a job at ClarkWire. Collins told him he would pay him $2.25 an hour ifhe returned.Middleton asked if he would give himanything steady like his regular job. Collins replied that hecould make no promises. Middleton conceded that he hadplanted trees every Spring for the past 2 or 3 years, takingfrom 6 to 8 weeks out from his work as a mechanic towhich he returned after the tree planting was over.Middletonunderstoodtheofferin1967asforemployment just for the duration of the tree planting.Middleton did not accept the job, but went to work atClarkWire.He returned to work for Respondent onAugust 7. At that time Oakley Collins offered him hisformer job at the shop as a mechanic. He has workedsinceas a mechanic without further mention of treeplanting.At the time of his recall there was at least onemechanic, Sam Leffingwell, junior to Middleton on thepreferential hiring list.Despite Respondent's contention at the representationhearing, it did not treat Middleton's rejection of the offerof the treeplantingjob as extinguishing his reemploymentrights,and the evidence confirms that it was not anadequate offer of reinstatement. Accordingly, I concludethatMiddleton's position was the same as that of theothers on the preferential hiring list who voted withoutchallenge and that he was eligible to vote in the election.At the time the strike startedJames Jenkinswas a catwagon driver. Jenkins did not work for Respondent duringthe strike. On April 20, 1967, he started to work at ClarkWire where he remained until August 12, 1967, whenOakley Collins asked him to return to his old job. Jenkinsreturned to work for Respondent. The fact that Jenkinstook interim employment while awaiting recall to his jobwith Respondent did not extinguish his recall rights, asRespondent appears to have recognized in recalling him.No other basis is advancedsustainingthe challenge to hisballot.Accordingly, I conclude that he was eligible tovote.At the representationhearing,Respondent contendedthatCharlesWallhad been permanently terminated afterhe had refused an offer of reinstatement." The RegionalDirector found the evidence as to Wall in conflict andprovided that he be permitted to vote subject to challenge.Ihave found above that the offer of reinstatementrejected byWall came before the end of the strike at atime when Respondent conceded that it was not generallytreatingrejection of reinstatement offers as terminatingemployment rights. I have concluded thatWall'sreinstatement rightswere therefore not extinguished.Although I have also found that the General Counselfailed to prove thatan openinghad occurred to whichWall should have been recalled, his position at the time ofthe election was no different than that of the otheremployees on the preferential hiring list who voted in theelection.I concludethat he was eligible to vote.While I recommend that the representation election beset aside and the proceeding dismissed for the reasons setforth above, if at any stage in this proceeding it shouldbecome necessary to consider the challenged ballots, Iwould recommend that all the challenges be overruled andthe ballots counted."The Regional Director'sDecision places the date of the disputed offerinAprilThe transcript indicates that it was in February,consistent withthe evidence in the hearing before me COLLINS MINING COMPANY251V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the Respondent'soperations described in section I, above,have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.VI. THE REMEDYAs Respondent violated the terms of a settlementagreement and engaged in substantial violations of theAct, I shall also recommend that Respondent be orderedto cease and desist from violating the Act in any othermanner.In accord with recent decisions of the Board" I shallrecommend that Respondent be required to sign and posta notice which informs its employees in simple and readilyunderstandable language of their rights, how they wereviolated, and by what process they have been upheld. As itappears that there are strikers who have not yet beenreinstated, I shall also recommend that copies of thenotice be sent to them.Upon the basis of the above findings of fact and theentire record in this case, I make the following:Having found that Respondent violated Section 8(a)(1),(3),and(5) of the Act,Ishall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act.As I have found thatRespondent discriminatorilydischargedRobert Johnson, Curtis Leffingwell, JamesBradshaw,Ray Bowman, John DeLong,andClydeMatthews,I shall recommendthatRespondentbe orderedto offer them immediate and full reinstatement to theirformerorsubstantiallyequivalentpositions,withoutprejudice to their seniority and other rights and privileges,and to make them whole for any loss of earnings theymay have suffered by payment to them of sums of moneyequal to the amount each normally would have earned aswages from the dates of their respective discharges to thedates of offersof reinstatement,lessnet earnings, inaccordancewith the formula set forth inF.W.Woolworth Company,90 NLRB 289, andIsisPlumbing& Heating Co.,138NLRB 716, excluding from thebackpay period any time that they joined the strike. Tothe extent that these employees joined the strike theirreinstatement and backpay rights shall be determined inaccord with the availability of jobs for them relative toother strikers as set forth in the following paragraph.As I have foundthat the employees engaged in anunfair labor practice strike from December14, 1966, toFebruary 20, 1967, and that all the strikers were notreinstated to their former or substantially equivalent jobs,Ishall recommend that Respondent be ordered to offerreinstatementuponapplicationtoallstrikersnotpreviously reinstated to their former or substantiallyequivalent positions," without prejudice to their seniorityor other rights or privileges,dismissing,if necessary, anypersons hired or transferred in Respondent's employ on orafter the beginning of the strike.In the event that thereare not sufficient jobs for all the striking employees, theavailable positions shall be distributed among the strikingemployees who apply for reinstatement in accordance withsuch system of seniority or other nondiscriminatorypractice heretofore applied by Respondent in a reductionin force in Respondent'sbusiness.Those for whom noemployment is available shall be placed on a preferentialhiring list in accordance with such system and thereaftershallbe offeredreinstatement as employment becomesavailable before other employees are hired for such work.I shall also recommend that Respondent make whole theemployees entitled to reinstatement for any loss of wagesthey may have suffered by reason of Respondent's refusalor failure to reinstate them on the basis setforth abovefrom the dates of Respondent's refusals or failures to thedatesofoffersof reinstatement.Backpay is to becomputed in accordance with the formula set forth in theparagraph above.CONCLUSIONS OF LAW1.Respondent, Coleman Collins and Oakley Collins, apartnership,d/b/aCollinsMiningCompany, is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2.United Mine Workers of America, District No. 6, isa labor organization within the meaning of the Act.3.All production and maintenance employees employedby Respondent at its operations at Hanging Rock, Ohio,including truckdrivers but excluding the weighmaster andall other office clerical employees,all saw millemployeesand all guards,professional employees and supervisors asdefined in the Act constitute an appropriate unit for thepurposes of collective bargaining within the meaning ofSection9(b) of the Act.4.At all times since December 27, 1966, United MineWorkers of America, District No. 6 has beenand now isthe exclusive representative of the employees in the unitdescribed above for the purposes of collectivebargainingwithin the meaning of Section9(a) of the Act.5.By interrogating employees about their unionactivities,their attendance at union meetings,their votingintentions,whether they signed statements for the Union,and how they voted in the election; soliciting employees toturn over to Respondent letters and authorization cardsreceived from the Union; creating the impression thatRespondenthadengaged in surveillance of unionactivities;engaging in surveillance of union meetings;threatening to discharge employees because of their unionactivities;promising employees employment and wageincreases if they voted against the Union; grantingincreases to employees as a reward for voting against theUnion,dischargingRobert Johnson, Curtis Leffingwell,James Bradshaw,Ray Bowman,John DeLong,and ClydeMatthews because of their union activities and those ofother employees;refusing to reinstate or treating asineligible for reinstatement Curtis Leffingwell, CharlesWall, and Otis Martin; and refusing to bargain uponrequest with United Mine Workers of America, DistrictNo. 6 in the appropriate unit set forth in paragraph 3,above,Respondent has engaged in and is engaging in"Although the reinstatement obligation ordinarily extends to thosestrikerswho apply for reinstatement,byRespondent undertaking toreinstate the strikers as part of the settlement agreement,any obligation onthe part of the strikers to apply for reinstatement was obviated at leastuntilthe settlement agreement was set aside. Determination of theobligation of the strikers thereafter and whether or not any of them hadremoved themselves from further consideration for reinstatement is left forthe compliance stages of this proceeding."Harry F Berggren & Sons,Inc.,165 NLRB No.52;J.P Stevens andCo. Inc.,167 NLRB No. 37 and No. 38. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDunfair labor practices affecting commerce within themeaning of Sections 8(a)(l), (3), and(5) and 1(6) and (7)of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact,conclusionsof law,and the entirerecordin the case, andpursuantto Section 10(c) of the National LaborRelationsAct, as amended, I hereby recommendthat RespondentColeman Collins and Oakley Collins,a partnership, d/b/aCollinsMiningCompany, itspartners,agents, successors,and assigns,shall:1.Cease anddesist from:(a) Interrogating its employees concerning their unionactivities,attendance at union meetings,voting intentions,how they votedin representation elections,or thesigningof statements for a union.(b)Soliciting employeesto turn over to itletters,authorization cards,or other materials received from aunion.(c)Creatingan impression of surveillance of unionactivities.(d) Engaging in surveillance of union meetings.(e)Threatening to dischargeemployees or otherreprisals becauseof theirunionactivities.(f)Promising employment,wage increases,or otheroffers of benefitin return for opposing a union.(g) Granting wage increasesor other benefits for votingagainst a union.(h)Discouragingmembership in UnitedMineWorkersofAmerica,DistrictNo. 6, or any other labororganization,by discriminating in regardto the hire andtenure of employeesor anyterm or conditionof theiremployment.(i)Refusing to bargaincollectivelyingood faithconcerning rates ofpay, hours of employment,and otherconditionsof employment with United Mine Workers ofAmerica, District No. 6, as theexclusive representative oftheemployees in theappropriateunitdescribed inparagraph3of the section of theDecision entitled"Conclusionsof Law."(j) In any other manner interferingwith,restraining, orcoercing its employees in the exerciseof their rights toself-organization,to form labororganizations,to join orassistUnitedMine Workers of America, District No. 6,or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage inany other concerted activities for the purposesof collectivebargainingor other mutual aid or protection,or to refrain from any or all such activities, except to theextent that such right may be affected by an agreementrequiringmembership in a labororganization as acondition of employment, as authorized in Section 8(a)(3) ofthe Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.2.Takethe followingaffirmativeactionwhich isnecessaryto effectuatethe policiesof the Act:(a)OfferRobert Johnson,Curtis Leffingwell, JamesBradshaw,Ray Bowman,JohnDeLong,andClydeMatthews immediate and full reinstatement to theirformerorsubstantiallyequivalentpositionswithoutprejudiceto theirseniority or other rights and privilegespreviouslyenjoyed and make them wholefor anyloss theymay have suffered by reason of the discrimination againstthem in the mannerset forthin the sectionof the aboveDecision entitled"The Remedy."(b)Upon application,offerimmediateand fullreinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or otherrights and privileges,to all those employees of Respondentwho went on strike on December 14,1966, or thereafter,dismissing if necessary any persons hired on or after suchdate,or if employment is not available,place suchemployees on a preferential hiring list,in the manner setforth in the section of this Decision entitled "TheRemedy," and make them whole for any loss of pay theymay have suffered by reason of Respondent's refusal orfailure toreinstatethem as set forth in "The Remedy"herein.(c)Notify the employees entitled to reinstatement ifpresentlyservingin the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationinaccordance with the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.(d) Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords relevant and necessary to a determination ofcompliance with paragraphs(a) and(b) above.(e)Upon request,bargain collectively with United MineWorkers of America, District No. 6 as the exclusiverepresentative of all employees in the appropriate unit andembody in a signed agreement any understanding reached.(I)Send to each of the striking employees who has notpreviously been reinstated and post at its Hanging Rock,Ohio, place ofbusiness,copies of the attached noticemarked"Appendix.""Copies of said notice,on formsprovided by the Regional Director for Region 9, afterbeing duly signed by the Respondent's representative, shallbe posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered,defaced,or covered by any other material.(h)Notify the Regional Director for Region 9, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith."IFURTHER RECOMMEND that the objections to theelection conducted in Case 9-RC-7089 be sustained, theelection set aside,and the petition therein dismissed."In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith."APPENDIXNOTICE TOALL EMPLOYEESPursuanttotheRecommendedOrder of a TrialExaminerof the National Labor RelationsBoard and inorder to effectuate the policiesof the National LaborRelationsAct,asamended,we hereby notify ouremployees that: COLLINS MINING COMPANY253After a trial at which all sides had the chance to giveevidence,ithas been found that we violated the NationalLabor Relations Act, and we have been ordered to postthis notice to inform our employees of their rights.The Act gives all employees these rights:To organize themselvesTo form,join, or help unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining or othermutual aid or protectionTo refuse to do any or all of these thingsWe have also been ordered to assure our employeesthat:WE WILL NOT do anything that interferes with theserights.You are free to join United Mine Workers ofAmerica,DistrictNo. 6, or any other union, and bymajority choice, to select any union to represent youin bargaining with us.WE WILL NOT fire you or punish you or treat youdifferently in any way because you join a union or favora union.WE WILL NOT ask you anything about a union orunion activities.WE WILL NOT ask you to give us letters,authorization cards,or anything else that a union givesor sends to you.WEWILLNOT spy on your union meetings oractivities and WE WILL NOT say or do anything to makeyou believe that we are spying on your union meetingsor activities.WE WILL NOT threaten to fire you or punish you ortreat you differently in any way if you join or work fora union, or vote for a union,or talk to other employeesabout a union.WE WILL NOT give or promise anyone jobs or raisesor other benefits for opposing or voting against a union.Ithas been found that when we fired or laid offcertain employees,we did this because these employeesor other employees were for the Union.Ithas beenfound that this violated the Act.WE WILL give these employees back their jobs andseniority,andWE WILL make up any pay they lostbecause they were fired with 6 percent interest. Thenames of these employees are:Robert JohnsonRay BowmanCurtis LeffingwellJohn DeLongJames BradshawClyde MatthewsIt has been found that our employees who struck onDecember 14, 1966,had a right after the strike to goback to the available jobs because they struck onaccount of our unfair labor practices.It has been foundthat we violated the Act when we did not give all thestrikers proper consideration for getting their jobs back.WE WILL offer all of our employees who went onstrikeonDecember 14, 1966, or after that date, achance to go back to their old jobs and seniority,lettinggo, if necessary,any persons hired on or after that date.If there are not enough jobs to put all the strikers backtowork,we will follow a fair system in filling theavailable jobs, and we will put those for whom thereare no jobs available on a preferential hiring list. Astheir former jobs become available,we will put theemployees on that list back to work before hiring anynew employees. We will also make up, with 6 percentinterest,any pay strikers lost because we did not putthem back to work properly.It has also been found that we violated the Act whenwe refused to bargain with United Mine Workers ofAmerica,District No. 6.WE WILL bargain,at its request,with United MineWorkersofAmerica,DistrictNo.6,astherepresentative of all our employees in the appropriatebargaining unit about rates of pay,hours of work, andother working conditions. If an agreement is reached,we will sign a contract.The appropriate bargaining unitis:All production and maintenance employees at ouroperationsatHangingRock,Ohio,includingtruckdrivers but excluding the weighmaster and allotherofficeclericalemployees,allsawmillemployees and all guards, professional employeesand supervisors as defined in the Act.DatedByC.E.COLLINS AND O.C.COLLINS D/B/A COLLINSMININGCOMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectly with the Board'sRegional Office,Federal OfficeBuilding,Room 2407,530 Main Street,Cincinnati, Ohio45202, Telephone 513-684-3686.